


Exhibit 10.2
****Text omitted and filed separately
Confidential treatment requested under
17 C.F.R. §200.80(b)(4) and 17 C.F.R. 24b-2


MASTER SERVICES AGREEMENT
OUTSOURCED SALES SERVICES


THIS AGREEMENT (the “Agreement”) is made effective as of this 21st day of March,
2012, by and between Comcast Cable Communications Management, LLC., a Delaware
Limited Liability Company, with offices at 1500 Market St, Philadelphia, PA
19102 ("Comcast") and Rainmaker Systems Inc., a Delaware corporation, with
offices at 900 E Hamilton Ave., Se 400 Campbell, CA 95008 ("Vendor").


RECITALS


WHEREAS, Comcast is presently providing broadband products and services in
various market areas in the United States;


WHEREAS, Comcast desires to appoint Vendor on a nonexclusive basis to conduct
various call center sales services and/or ecommerce technology services; and


WHEREAS, Vendor is authorized and qualified to transact such business.


NOW THEREFORE, in consideration of the mutual benefits and agreements herein
contained and other good and valuable consideration, the parties hereto,
intending to be legally bound, hereby agree as follows:


SECTION I


APPOINTMENT


1.1    Comcast hereby appoints Vendor on a nonexclusive basis to provide the
services described in the applicable Statement of Work (the “Services”). The
Statement of Work (“SOW”) will follow and be signed separately. In the event of
a conflict between this Agreement and a Statement of Work, the provisions
contained within the SOW shall control.


1.2    Vendor hereby accepts such appointment and agrees actively and
continuously to exert its best efforts, on Comcast’s behalf, to provide the
Services.


1.3    Comcast reserves the right to: (a) add to, alter or subtract from Vendor
services upon **** prior written notice to Vendor subject to Section II herein
and (b) perform the same or similar types of services itself or utilizing third
parties.









#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






SECTION II


COMCAST PRODUCTS


Vendor shall provide the Services for the Comcast products and services set
forth in the applicable Statement of Work (the “Comcast Products”). If
applicable to the Services described in the Statement of Work, all policies,
procedures, scripts, descriptions, terms, conditions and prices utilized by
Vendor for the Comcast Products shall be the policies, procedures, scripts,
descriptions, terms, conditions and prices authorized by Comcast in writing.
Vendor shall not under any circumstances utilize other policies, procedures,
scripts, descriptions, terms, conditions and prices for any Product without the
prior written authorization of Comcast. Comcast reserves the right to add to,
alter or subtract from the Comcast Products as well as any policies, procedures,
scripts, descriptions, terms or conditions related thereto upon **** prior
written notice to Vendor. If, in Vendor’s commercially reasonable discretion,
such modified Comcast Products make the Services economically unfeasible for
Vendor, Vendor shall notify Comcast and the parties shall work together in good
faith to agree to modified pricing under the applicable SOW. If the parties are
unable to agree on modified pricing, either party shall have the right to
terminate this Agreement and/or the applicable SOW for its convenience upon ****
notice to the other party.




SECTION III


COMPENSATION


3.1    Comcast will pay Vendor the prices set forth in the applicable Statement
of Work for the Services. If applicable to the Services described in the
Statement of Work, Vendor will track all inbound calls performed during any
shift and invoice the activity for each shift according to the aforementioned
prices. Unless otherwise specified in the applicable Statement of Work, Vendor
will submit to Comcast a monthly invoice and report detailing such calls or
describing the Services rendered. Comcast shall pay all invoices within ****
days of receipt.




3.2    **** Upon request by Comcast, an officer of Vendor shall certify that
Vendor is in compliance with this Agreement.
 


3.3    The amounts to be paid by Comcast under this Agreement do not include any
state, provincial or local sales and use taxes, however designated, which may be
levied or assessed on any Vendor service. With respect to such taxes, Comcast
will either furnish Vendor with an appropriate exemption certificate on a timely
basis or pay to Vendor, upon presentation of invoices therefore, such amounts as
Vendor may by law be required to collect or pay, provided that Vendor will use
reasonable efforts to minimize the amount of any such tax. Comcast shall have no
obligation to Vendor with respect to other taxes, including, but not limited to,
those taxes relating to Vendor’s net or gross income or revenue, license,
occupation, or real or personal property.



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




3.4    The parties acknowledge that there may be an increase in the amount of
time spent by a support agent with Comcast’s subscribers as a result of Vendor’s
failure to comply with training requirements, security protocols, or other
representation and warranties hereunder, that may adversely impact payment or
fees owed by Comcast. ****

SECTION IV


DUTIES OF VENDOR


4.1    Vendor shall provide the Services on a continuing basis throughout the
term of this Agreement and/or any Statement of Work and shall diligently perform
all other duties that are required to be performed hereunder or as set forth in
the Statement of Work. Vendor agrees to meet service level commitments for
Comcast products as set forth in Exhibit A: Performance Commitments.


4.2    Vendor shall comply with all laws, rules and regulations governing its
activities and applicable to the Services. The Parties will work in good faith
to agree upon the division of responsibility between the Parties with regard to
adhering to Do Not Call List Laws. Vendor shall provide a data file to Comcast,
on a daily basis of customers who have requested to be placed on a Do Not Call
List. Comcast shall incorporate the information obtained from the file into the
appropriate subscriber management databases.


4.3    Vendor agrees that Comcast may observe Vendor’s employees from time to
time in their performance of Vendor’s duties and obligations under this
Agreement and/or any Statement of Work. Further, Vendor shall conduct periodic
support reviews with Comcast upon the prior written request of Comcast.


4.4    Vendor shall maintain complete and accurate records with respect to its
activities hereunder in accordance with all applicable laws, rules, and
regulations as well as with the terms and conditions of this Agreement. Without
limiting the generality of the foregoing, Vendor shall maintain throughout the
term of this Agreement and for a period not less than two (2) years thereafter:
(a) all advertising, brochures, scripts, promotional and call handling materials
that are substantially different than those provided by Comcast and (b) the name
and the last known address and phone number for all current and former employees
directly involved in performing Vendor’s obligations pursuant to this Agreement.
Further, Vendor shall provide to Comcast its Federal Taxpayer Identification
Number (or equivalent), State Identification Number (or equivalent) and such
other information specified in the applicable Statement of Work.


4.5    Vendor agrees to allow Comcast to inspect and audit those of Vendor’s
records related to Vendor's performance under this Agreement during Vendor's
normal business hours with reasonable written notice at such locations as are
reasonably specified by Comcast.


4.6    Vendor will indemnify and hold Comcast and its respective directors,
officers, and employees (the “Indemnitees”) harmless from and against all
claims, demands suits, proceedings, damages, costs, expenses, liabilities
(including, without limitation, reasonable legal fees) or causes of action
(collectively, “Liabilities”) brought against or incurred by any Indemnitee to
the extent

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




caused by: (i) injury to persons (including physical or mental injury, libel,
slander and death) caused by Vendor; (ii) loss or damage to Comcast property
caused by Vendor; (iii) violations of applicable laws, applicable permits,
codes, ordinances or regulations by Vendor; or (iv) any claims arising out of or
in connection with Vendor’s obligation pursuant to this Agreement or any other
liability, resulting from the negligence or willful misconduct of Vendor, its
officers, agents, employees, or subcontractors in the performance of this
Agreement. If Vendor and Comcast jointly cause such Liabilities, the Parties
will share the liability in proportion to their respective degree of causal
responsibility. Comcast will indemnify and hold Vendor and its respective
directors, officers, and employees harmless from and against all claims,
demands, suits, proceedings, damages, costs, expenses, liabilities (including
without limitation, reasonable legal fees) or causes of action (collectively,
“Liabilities”) brought against or incurred by Vendor for: (i) any claims arising
out of or in connection with Comcast’s obligation pursuant to this Agreement and
(ii) any other liability resulting from the negligence or willful misconduct of
Comcast, its officers, agents or employees in connection with this Agreement.




4.7    EXCEPT FOR DAMAGES RESULTING FROM A PARTY’S (1) GROSS NEGLIGENCE,
INTENTIONAL ACTS, CRIMINAL OR FRAUDULENT ACTS OR (2) A PARTY’S OBLIGATION TO
INDEMNFIFY THE OTHER PARTY HEREUNDER, OR (3) A PARTY’S BREACH OF SECTION IX
(RELATING TO CONFIDENTIALITY) OF THIS AGREEMENT (IN EACH CASE, WITH RESPECT TO
WHICH THESE LIMITATIONS SHALL NOT APPLY), UNDER NO CIRCUMSTANCES WILL EITHER
PARTY BE LIABLE TO THE OTHER PARTY (WHETHER BASED IN CONTRACT, TORT, OR OTHER
LEGAL OR EQUITABLE GROUNDS) FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
EXEMPLARY DAMAGES (EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES), INCLUDING BUT NOT LIMITED TO, LOSS REVENUE OR ANTICIPATED PROFITS
OR LOST BUSINESS.




4.8    Vendor agrees that during the term of this Agreement, it will not solicit
any employee of Comcast for the express intent of employment with Vendor,
provided that nothing herein shall prohibit any general advertisement for
employment opportunities, which is not specifically targeted at any particular
employee.


4.9    In exercising its rights and performing its obligations under this
Agreement or any Statement of Work, Vendor shall conduct its business and
represent Comcast in a professional, ethical, legal and businesslike manner.
Vendor agrees that it will: (a) utilize only competent personnel; (b) conduct
its operations at all times in such a manner that its actions or the actions of
its personnel will not jeopardize Comcast’s and its affiliates’ respective
relationships with their communities of operation and with their actual and
potential customers; and (c) ensure that personnel maintain a polite,
cooperative manner when dealing with any and all prospective and actual
customers. Comcast shall have the right for any reason, where in compliance with
applicable laws, rules or regulations, to request that Vendor discontinue using
any such specifically identified person or persons for the Vendor Services and
Vendor shall be entitled to provide replacement personnel and continue providing
Vendor Services as otherwise provided in this Agreement and the applicable

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




SOW. The request for discontinuance will be fulfilled to the best of Vendor’s
ability immediately after Comcast's written notice to Vendor, and Vendor shall
not furnish such person(s) to perform Vendor’s obligations under this Agreement
or Statement of Work again, without the prior written consent of Comcast.


4.10    Comcast reserves the right to alter or amend Vendor’s obligations
hereunder and/or any Statement of Work upon **** days prior written notice;
provided, however, that Vendor shall have the right to terminate this Agreement
and/or any Statement of Work within **** days following receipt of notice of any
change in Vendor’s sole discretion.


4.11    Vendor shall implement and comply with Security Protocols established by
Comcast and attached hereto as Exhibit B. Upon reasonable prior notice, Comcast
may audit Vendor for compliance with the Security Protocols. Any cost of audit
shall be borne by Comcast, except in the event that a material breach of the
Security Protocols is discovered during any audit, in which case Vendor shall
reimburse Comcast for the reasonable costs incurred in performing such audit.
Comcast reserves the right to amend such Security Protocols from time to time as
deemed necessary in its sole discretion, provided that Vendor shall have ****
prior notice to implement any new changes. ****
 
4.12    Vendor, unless otherwise specified by Comcast in writing, shall obtain
and maintain throughout the term of this Agreement insurance with coverage and
limits as follows:


(a)    Workers Compensation and Occupational Disease Insurance: At statutory
limits as provided by the state in which the Work is to be performed, and
Employer's Liability Insurance at a limit of not less than Five Hundred Thousand
Dollars ($500,000) for all damages arising from each accident or occupational
disease;     


(b)    Comprehensive General Liability Insurance Covering Operations and
Premises Liability; The limits of such liability insurance shall be no less than
One Million Dollars ($1,000,000) combined single limit of liability for each
occurrence; and


(c)    Umbrella Excess Liability: Coverage in an amount no less than One Million
Dollars ($1,000,000) for each occurrence; and


All such insurance shall be carried with companies with A-/VII Best’s rating,
such policies shall name the Comcast entity first above-referenced and its
parents, affiliates and subsidiaries and its and their employees and agents as
additional insured parties.




SECTION V


DUTIES OF COMCAST


5.1    Comcast shall pay Vendor for its performance of the Vendor Services,
pursuant to Section III.



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




5.2    Comcast shall comply with all laws, rules and regulations governing its
activities under this Agreement.


5.3    Comcast shall keep Vendor informed of the descriptions, prices, terms and
conditions under which the Comcast Products shall be provided, and Comcast shall
review and approve/disapprove all scripts and other sales and marketing
materials developed by Vendor on a timely basis.
        
5.4     Comcast shall invoice or arrange to invoice customers obtained by Vendor
for the Comcast Products. Vendor shall have no right or obligation to bill or to
collect any payments from actual or potential customers for Comcast Products,
nor shall Vendor so bill and/or collect. Should Vendor receive any payments for
Comcast Products hereunder directly from a customer, Vendor shall immediately
tender such payments to Comcast.


5.5    Comcast agrees that during the term of this Agreement that it will not
solicit any employee of Vendor for the express intent of employment with
Comcast, provided that nothing herein shall prohibit any general advertisement
for employment opportunities, which is not specifically targeted at any
particular employee.


5.6    Comcast shall provide to Vendor the online information systems equipment
described in the applicable Statement of Work (the “Comcast Equipment”). In the
event of any faulty Comcast Equipment, Comcast, at its expense, shall repair or
replace the faulty Comcast Equipment for Vendor. Comcast's obligation to repair
or to replace Comcast Equipment hereunder at Comcast's expense does not apply to
any Comcast Equipment that has been lost or damaged because of misuse, disaster
(including, but not limited to, fire, flood, or earthquake) or theft occurring
at Vendor's site. In the event Comcast does repair or replace lost or damaged
Comcast Equipment, Comcast shall invoice Vendor for such repair or replacement,
and Vendor will pay such invoice within thirty (30) days of the date thereof.
Within thirty (30) days after any termination of this Agreement, Vendor shall
either return all of the Comcast Equipment to Comcast or Vendor shall pay to
Comcast the full manufacturer’s suggested retail price for the replacement of
any Comcast Equipment or any software that is not returned in working order
within thirty (30) days after any termination of this Agreement, together with
any incidental costs incurred by Comcast relating to its replacement or repair.
Comcast shall retain title to the Comcast Equipment at all times. Vendor shall
not create or permit to be created any liens or encumbrances on the Comcast
Equipment.








SECTION VI


EXPENSES
Except as otherwise provided in this Agreement or as otherwise agreed to in
writing by Comcast, Comcast shall be responsible for all expenses incurred by
Comcast in the performance of Comcast's obligations under this Agreement and/or
any Statement of Work, and Vendor shall be responsible for all expenses incurred
by Vendor in the performance of Vendor's obligations under this Agreement and/or
any Statement of Work, unless expenses have been approved for

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




reimbursement by Comcast.




SECTION VII


TRADEMARKS AND SERVICE MARKS
7.1    Except as expressly provided in Section 7.2, Vendor shall not be deemed
by anything contained in this Agreement or done pursuant to it to acquire any
right, title or interest in or to the use of the name “Comcast,” the Comcast
service marks, or in or to any trademark or service mark now or hereafter owned
by or used by Comcast or any affiliate thereof (the “Marks”).
7.2    **** Vendor may use such Marks solely for purposes of the Vendor’s
performance of its obligations under this Agreement, ****.
7.3    Immediately upon termination of this Agreement, Vendor will turn over to
Comcast any materials using any Mark, unless Comcast has consented to ongoing
use by the Vendor of such Marks pursuant to a separate agreement.


SECTION VIII
INTELLECTUAL PROPERTY, INVENTION AND PATENT RIGHTS
Neither Party shall be deemed by anything contained in this Agreement or done
pursuant to it to acquire any right, title or interest in or to any design,
invention, improvement, process, methodology, ideas, know-how, techniques or
system now or hereafter embodied in any Product or in any hardware, software or
middleware provided by a Party to the other Party, whether or not such design,
invention, improvement, process or system is patented or patentable under the
laws of any country.


Notwithstanding the foregoing, Vendor grants Comcast the worldwide,
non-exclusive, royalty-free, non-transferrable right to use the Vendor ecommerce
technology in accordance with the terms of this Agreement and the applicable
SOW, for the sole purpose of Vendor processing sales transactions for
non-subscription Comcast internet support services, on Comcast’s behalf.
Furthermore, a Party who provides technology to the other Party under this
Agreement grants such receiving Party a license to use such provided technology
for the sole purpose of fulfilling its obligations under this Agreement and a
SOW.


SECTION IX


PROPRIETARY INFORMATION, NONDISCLOSURE AND PUBLICITY


9.1     Both Parties agree that all information furnished to it by the other
Party which is

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




identified as being proprietary or confidential or which the receiving Party
knows or has reason to know is confidential, trade secret or proprietary
information (the "Proprietary Information") is to be treated in a confidential
manner and shall remain the sole and exclusive property of the providing Party.
Proprietary Information may not be directly or indirectly disseminated to any
third party without the prior written consent of the disclosing Party; provided,
however, that the receiving Party may disclose the same to its employees and
subcontractors that have a need to know because of their involvement in this
Agreement and have agreed to maintain the confidential nature of the Proprietary
Information. Both Parties acknowledge that the Proprietary Information of the
other Party is a valuable asset of the disclosing Party, that any unauthorized
disclosure or use thereof may cause irreparable harm and loss, that monetary
damages may not be sufficient to compensate, and that injunctive relief is an
appropriate remedy to prevent any actual or threatened unauthorized use or
disclosure of the Proprietary Information. Without limiting the foregoing, the
terms and conditions of this Agreement are Proprietary Information. Both Parties
shall return any copies of Proprietary Information to the disclosing Party upon
the request of the disclosing Party and upon the termination or expiration of
this Agreement.


9.2    The confidentiality and non-disclosure obligations set forth herein do
not apply to any portion of the Proprietary Information that (a) is or becomes
public knowledge through no fault of the receiving Party; (b) is disclosed to
the receiving Party without a restriction on disclosure by a third party that
has the lawful right to disclose the same; or (c) is required to be disclosed by
the receiving Party pursuant to a lawful and formal request of a governmental or
regulatory authority (so long the receiving Party provides the disclosing Party
with prior written notice of such governmental or regulatory request and a
reasonable opportunity under the circumstances to contest such request).


9.3    Neither Party shall use any confidential information belonging to a third
party in furtherance of their obligations hereunder, unless otherwise authorized
by that third party.


9.4    [publicity] ****


9.5    Vendor hereby acknowledges that Comcast has a special responsibility
under the law to keep personally identifiable information of its customers
(“PII”) private and confidential. PII is subject to the subscriber privacy
protections set forth in Section 631 of the Cable Communications Policy Act of
1984, as amended (47 USC Sec. 551), as well as other applicable federal and
state laws. Vendor agrees that it shall use such information in strict
compliance with Section 631, all other applicable laws governing the use,
collection, disclosure and storage of such information, and the protocols set
forth hereunder. In addition to and without limiting the foregoing, in no event
shall Vendor use, disclose or in any way provide personally identifiable
information of a customer in violation of 47 USC 551 (as amended and
supplemented, “Section 551”) and Vendor further agrees to comply with all
requirements and provisions of Section 551. The provisions of this Section 9
shall survive the expiration or termination of this Agreement.






SECTION X



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




END USER, END USER INFORMATION AND CROSS-MARKETING


10.1    All actual customers who contact Vendor concerning the Comcast Products
are customers of Comcast (and not customers of Vendor). Comcast and Vendor
hereby agree that Comcast holds all title, right, possession in its customers
and that no such title, right, possession and dominion shall pass to Vendor
hereunder. As between Vendor and Comcast, Vendor and/or its other clients hold
title, rights and possession to any customer information Vendor receives as a
result of Vendor’s relationship with its third party clients.


10.2    All Comcast customer information, including, but not limited to,
customer names, addresses, telephone numbers, email addresses, service
selections and the like, shall constitute Comcast Proprietary Information,
regardless of whether or not such information is specifically identified as
such. Vendor shall use such Comcast customer information for no other purpose or
purposes other than those expressly authorized in this Agreement.


10.3    Vendor, its affiliates and subsidiaries, and their respective employees
and agents, while providing services under this Agreement, hereby agree that
they shall not directly or indirectly induce, influence or suggest that any
actual or prospective Comcast customer purchase, contract for, or switch to any
non-Comcast product or service. Comcast shall have the right to enforce this
Section X by obtaining an injunction or specific performance from any court of
competent jurisdiction. Additionally, if Vendor violates this Section X,
Comcast, in addition to the right to terminate the Agreement pursuant to Section
XI, shall be entitled to recover reasonable attorneys' fees in redressing said
breach. The provisions of this Section X shall survive the termination of this
Agreement. The remedies set forth herein are cumulative and are in addition to,
and not in limitation of, other remedies available at law or in equity. None of
the remedies specified in this Section X for any default or breach of this
Agreement shall be exclusive.






SECTION XI


TERM AND TERMINATION


11.1    This Agreement is effective on the date first written above and shall
continue for a period of three years, unless terminated sooner in accordance
with the provisions hereof. This Agreement may be renewed or extended thereafter
for an additional period of time as mutually agreed to by both parties.


11.2    The Company may, at its election, terminate this Agreement and/or any
Statement of Work without cause after ninety (90) days written notice to the
Vendor.
  
11.3    Comcast may, at its election, terminate this Agreement and/or any
Statement of Work immediately if an order by any court or governmental authority
with proper jurisdiction deems the activities of either party to be in conflict
with an applicable law, rule or regulation, if Comcast loses any authorization,
franchise or permit necessary to provide the Comcast Products, or if Comcast
ceases to provide such Comcast Products.

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






11.4    Comcast may, at its election, terminate this Agreement, including any
Exhibits hereto, and/or any Statement of Work if a material breach by Vendor
occurs, and such material breach continues for a period of thirty (30) days
after written notice from Comcast to Vendor. Such notice will specify the
default. Comcast does not limit the rights and remedies available when it
exercises its termination right under this subsection.


11.5    Vendor may, at its election, terminate this Agreement and/or any
Statement of Work if a material breach by Comcast occurs, and such material
breach continues for a period of thirty (30) days after written notice from
Vendor to Comcast. Such notice will specify the default. Vendor does not limit
the rights and remedies available when it exercises its termination right under
this subsection.


11.6    Comcast may, at its election, terminate this Agreement and/or any
Statement of Work if Vendor becomes insolvent or makes an assignment for the
benefit of its creditors, or if a committee of creditors or other representative
is appointed to represent its business, or if a voluntary or involuntary
petition under any section of a bankruptcy or similar act shall be filed by or
against the Vendor and the Vendor fails to discharge the petition or to obtain
dismissal of the petition within **** days following the appointment of such
committee or representative.


11.7    Vendor may, at its election, terminate this Agreement and/or any
Statement of Work if Comcast becomes insolvent or makes an assignment for the
benefit of its creditors, or if a committee of creditors or other representative
is appointed to represent its business, or if a voluntary or involuntary
petition under any section of a bankruptcy or similar act shall be filed by or
against Comcast and Comcast fails to discharge the petition or obtain dismissal
of the petition within **** days following the appointment of such committee or
representative.


11.8    Except as expressly set forth in this Agreement, no termination of this
Agreement and/or any Statement of Work shall affect any accrued rights or
obligations of either party as of the effective date of such termination, nor
shall it affect any rights or obligations of either party which are intended by
the parties to survive any such termination.






SECTION XII


RELATIONSHIP OF PARTIES


12.1    Neither party to this Agreement is an agent, partner or employee of the
other; rather, the parties are independent contractors. Vendor shall not be
treated as an employee of Comcast for state or federal income tax purposes, nor
will Vendor be an employee of Comcast for purposes of the Federal Unemployment
Tax Act, Federal Insurance Contributions Act, the Social Security Act or any
other state, federal, provincial or other unemployment or employment security
act. Vendor is not authorized to make any promise, warranty or representation on
Comcast's behalf with respect to the Comcast Products or to any other matter,
except as expressly authorized in writing by Comcast.


12.2    Each party acknowledges that it has separate responsibility for all
applicable federal,

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




state, provincial and local taxes for itself and any of its employees and each
party agrees to indemnify and hold the other harmless from any claim or
liability therefore.     


12.3    Each party understands and agrees that its employees shall not be
entitled to participate in health or disability insurance, retirement or pension
benefits, if any, to which employees of the other party may be entitled.


               




SECTION XIII


EEO REQUIREMENTS


The parties agree to comply with the EEO provisions of the 1984 Cable Act and
the Comcast EEO policy, which requires employers to seek the broadest
recruitment base in order that a representative cross-section of applicants
might be obtained. It is Comcast’s policy to afford equal employment opportunity
to qualified individuals regardless of their race, color, religion, sex,
national origin, age, non-qualifying physical or mental handicap, and to
disabled veterans, and to conform to laws and regulations applicable thereto.








SECTION XIV


REPRESENTATIONS AND WARRANTIES


Vendor represents and warrants that (i) the execution, delivery and/or
performance of this Agreement or any Statement of Work will not conflict with or
result in any breach of any provision of the charter, by-laws or other governing
instruments of Vendor or any agreement, contract or legally binding commitment
or arrangement to which Vendor is a party, and (ii) Vendor is not subject to any
limitation or restriction (including, without limitation, non-competition, and
confidentiality arrangements) that would prohibit, restrict or impede the
performance of Vendor's obligations under this Agreement or any Statement of
Work. If any of the foregoing representations or warranties should prove untrue,
Vendor shall be deemed in material breach of this Agreement.


Comcast warrants and represents that at no time during the Term of this
Agreement will the use of any services, information, materials, techniques, or
products directly provided by Comcast infringe upon any third party's patent,
trademark copyright, or other intellectual property right, nor make use of any
misappropriated trade secret. No statements contained in any written information
furnished to Vendor by or on behalf of Comcast in connection with this Agreement
contain any untrue statement of a material fact or omit any material fact
necessary to make the statement not misleading.


NEITHER PARTY HEREBY MAKES, AND BOTH PARTIES HEREBY DISCLAIM, ANY AND ALL OTHER
EXPRESS AND/OR IMPLIED WARRANTIES, INCLUDING, BUT NOT

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




LIMITED TO, WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.
NEITHER PARTY WARRANTS THAT TECHNOLOGY IT PROVIDES THE OTHER PARTY IN CONNECTION
WITH THIS AGREEMENT WILL BE UNINTERRUPTED, ERROR-FREE, OR COMPLETELY SECURE.






SECTION XV


MISCELLANEOUS
15.1        Assignability. This Agreement is fully assignable by Comcast,
provided, however, that Vendor will be able to give **** days notice of
termination. Vendor acknowledges that Vendor has been selected to participate in
Comcast’s call handling program after evaluation by Comcast of Vendor’s
financial stability and reputation in the business community, as well as the
individual abilities and reputation of Vendor’s management and work force. ****
In the event of any assignment or transfer, this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their authorized successors
and assigns.


15.2    Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.


15.3    Severability. In the event any provision of this Agreement and/or
Statement of Work is held to be illegal or unenforceable, that provision shall
be limited or eliminated to the minimum extent necessary so that this Agreement
and/or Statement of Work shall otherwise remain in full force and effect and be
enforceable.


15.4     Force Majeure. Neither party shall be responsible for any delay or
failure in performance of any part of this Agreement and/ or any Statement of
Work to the extent such delay or failure is caused by any force majeure
condition, including, but not limited to, act of God, labor dispute, strike or
government requirement. If any such condition occurs, the party delayed or
unable to perform shall promptly give notice to the other party, and, among
other remedies, the affected party may, at its discretion, extend the term of
this Agreement up to the length of time the condition has endured.


15.5    Waiver. The failure of either Party to enforce at any time any provision
of this Agreement and/or any Statement of Work, or its failure to exercise any
option that is herein provided, or its failure to require at any time
performance of any provision herein by that Party shall in no way affect the
validity of, or act as a waiver of, this Agreement and/or any Statement of Work,
or any part thereof, or any right of that Party thereafter to enforce it.


15.6    Amendment and Modification. Except as provided in this Agreement, any
amendment or modification of any provision in this Agreement, including
modification of any Statement of Work attached hereto, will not be effective
unless the amendment or modification is in writing and signed by both parties,
and such amendment and modification shall be enforceable by its terms when
signed by both parties.



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




15.7     Governing Law. This Agreement shall be governed and construed in all
respects in accordance with the laws of the State of New York. The parties agree
that any controversy or dispute arising out of or relating to this Agreement
shall be settled by binding arbitration in New York, NY, in accordance with the
rules of the American Arbitration Association then in force. The arbitration
shall be governed by the United States Arbitration Act, and judgment upon the
award rendered by the arbitrator(s) may be entered by any court having
jurisdiction thereof


15.8     Notices. All notices required or permitted hereunder shall be in
writing and addressed to the respective parties as set forth below, which may
from time to time be modified, and such notice shall be delivered by hand or by
registered or certified mail, postage prepaid.
 




If to Comcast:


Comcast
Attention: Sr. Vice President of Customer Service
1500 Market St.
Philadelphia, PA 19102


with a copy to:




Comcast Cable Communications Management, LLC
1500 Market St.
Philadelphia, PA 19102
Attn: General Counsel, Cable Legal






If to Vendor:


 
Rainmaker Systems Inc.
Legal
900 E Hamilton Ave., Ste 400
Campbell, CA 95008


with a copy to:


________________________
________________________
Attention: _______________





15.9     Entire Agreement. This Agreement, together with any Statement of Work,
recitals and all exhibits incorporated therein by reference, constitutes the
entire agreement of the parties hereto and supersedes all prior representations,
proposals, discussions and communications, whether oral or in writing.


15.10 Captions and Headings. The captions and headings of this Agreement are for
convenience and reference only and in no way define, limit, or describe the
scope or intent of this Agreement or any portion thereof, nor affect it in any
way the meaning or interpretation of this Agreement.





#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC


RAINMAKER SYSTEMS, INC.


BY: /s/ Peter Kiriacoulacos
BY: /s/ Timothy Burns
 
 
NAME: Peter Kiriacoulacos
NAME: Timothy Burns
 
 
TITLE: Chief Procurement Officer
TITLE: Chief Financial Officer
 
 
DATE: April 9, 2012
DATE: March 21, 2012





 

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT A: STATEMENT OF WORK

















--------------------------------------------------------------------------------

Statement of Work #2
between
Rainmaker Systems, Inc.
and
Comcast Cable Communications Management, LLC

--------------------------------------------------------------------------------





Business Class Signature Support (BCSS)




June 1st, 2012

















#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




This Statement of Work #2 (“SOW”) is between Rainmaker Systems, Inc. and any of
its operating subsidiaries and affiliates providing services to Comcast
(“Vendor”) and Comcast Cable Communications Management, LLC and any of its
operating subsidiaries and affiliates that receive services from Vendor
(“Comcast”). This SOW sets forth the terms and conditions under which Vendor
shall provide specific services and Comcast shall receive and pay for such
services as well as the parties’ respective duties and obligations and shall
otherwise govern the provision of services by Vendor to Comcast. This SOW
incorporates and is governed by the terms and conditions contained in the Master
Services Agreement dated March 21, 2012, as amended (the “Agreement”), by and
between Comcast and Vendor.


In the event and to the extent of a conflict between the Agreement and / or any
SOW, the following shall govern in the noted order:
1)
SOW

2)
Agreement



Except where otherwise defined herein, the defined terms in the Agreement shall
have the same meaning in this SOW.


1.TERM

--------------------------------------------------------------------------------

This SOW shall commence on June 1st 2012 (“SOW Effective Date”) and continue
until December 31, 2014, unless terminated sooner in accordance with the
provisions of the Agreement and/or SOW (“SOW Initial Term”). Upon the mutual
written agreement of Comcast and Vendor through the Change Management process
described herein, the term of this SOW may be extended beyond the SOW Initial
Term.




2.DESCRIPTION OF SERVICES

--------------------------------------------------------------------------------

For purposes of this SOW, the “Services” shall mean the services provided by
Vendor under this SOW. Services may be provided by Vendor or any affiliate of
Vendor.


2.1 Vendor Obligations


Included Vendor Service Offerings:
The following Vendor Service Offerings are included as part of this statement of
work:
•
Sales Center – Inbound and Outbound telephone Calls

•
Sales Center – Inbound and Proactive Chat

•
Sales Center – Inbound Billing Calls

•
Sales Center – Inbound Retention Desk

•
GrowCommerce SaaS Sales Platform with integrated chat and telephone support

2.1.1 Sales Center
a)
Vendor shall establish and maintain a sales call center (“Sales Center”) with a
trained full-time staff (“FTE”) to sell and support Comcast’s Business Class
Signature Support (“BCSS”) sales offerings as further described in Sections 2.4
and 2.5 below (including but not limited to subscriptions offerings, one-time
service offerings) (each, a “SKU” or “Sales Offering”)



b)
In such manner and at such times as the parties may agree in a Change Management
Form


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




to this SOW (but in no event on less than **** days’ prior notice), such sales
call center shall also sell other additional BCSS SKUs. Staffing for such sales
call center shall be maintained in accordance to the service level agreements
outlined in the Service Level Terms attached as Attachment A, incorporated
herein.


c)
In addition to selling to Comcast customers transferred from Comcast customer
service, Vendor’s sales group shall be equipped to take inbound leads generated
from Comcast marketing and other lead generation channels.



d)
Vendor will make follow-up outbound-targeted calls to specific segments (ie.
employee size, vertical industry) of the BCSS customer base. Vendor will follow
outbound contact rules jointly agreed in writing by both parties.



 
2.1.1.1 Sales Center: Inbound/Outbound Telephone Calls
The following describes the characteristics of all Sales Center Service
Offerings included in this agreement. This includes Sales Centers for both
inbound and outbound telephone calls.
•
Vendor will provide Sales Center facility with automated call distribution
(“ACD”)/integrated voice response (“IVR”) as required to appropriately support
and route inbound telephone traffic.

•
Vendor will staff Sales Center with personnel trained to handle types of
customer interactions described in Section 2.5, including telephone and live
chat interactions (“Sales Agents”).

•
Vendor will staff Sales Center with personnel trained on Comcast’s product and
service offerings covered in Section 2.5.

•
Vendor will perform sales calls and sales chat interactions with Sales Agents
located in United States.

•
****

•
Data entry required to enter the sales transactions into Comcast and its 3rd
party vendor systems will be performed by Vendor Sales Agents or FTE dedicated
to billing (“Billing Specialist”) in real time either manually or via an
Application Program Interface (“API”) that is mutually agreeable to both the
Vendor and Comcast

•
Vendor will staff the Sales Center, taking inbound telephone calls and chat
requests according to the following coverage schedule which will require a
mutually agreed upon Change Management Form to modify:

◦
Agents will be available to answer sales calls **** local to the customer’s time
zone. Coverage times may be adjusted subject to a mutually agreed upon written
change order.


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Territory
Avail Date
Northeast
7/9/2012
Central
9/24/2012
West
11/12/2012

 
◦
Inbound leads generated outside of agreed coverage hours will be sent to
Support.com.

◦
Comcast will ensure hours of operation are clearly identified on the Comcast
Business Class Signature Services web-pages near the chat and telephone contact
widgets.



2.1.1.2 Sales Center: Inbound and Proactive Chat
Vendor will provide inbound chat services to Comcast from any online property
approved by Comcast, including BCSS marketing landing pages, HTML emails, or
BCSS online storefront. Vendor will provide Comcast with (1) hosted technology
and, (2) live inbound Sales Agents.
•
Vendor will provide hosted chat functionality via a widget placed by Comcast on
the Business Class Signature Support microsite and at Comcast’s discretion on
the Business Class customer facing web pages or Business Class web portals.

•
Comcast will integrate the widget and widget placement into the appropriate
Business Class web pages and will review with the Vendor prior to
implementation.



2.1.2 Grow Commerce SaaS Platform and Support
The following describes the characteristics of the GrowCommerce SaaS Sales
Platform Service Offering included in this SOW. The GrowCommerce Platform will
support customer-entered sales via BCSS Microsite.
•
Comcast will design, implement and host the BCSS Microsite that will incorporate
the basic shopping cart functionality of the GrowCommerce platform (See
Attachment B, Grow Commerce Standard Functionality).

•
Comcast Business Class web pages and portals will also have integrated widgets
for Live Chat and Telephone Contact features that link the customer to Vendor
chat or telephone Sales Agents at Comcast’s discretion.

•
Comcast will provide payment gateway and associated merchant account required
for the Grow Commerce Platform to accept payments for Single Use Solutions.

•
Data entry required to enter the sales transaction into Comcast and 3rd Party
Vendor systems will be performed by Vendor provided Sales Agents or Billing
Specialists in real time either manually or via an Application Program Interface
(API) that is mutually agreeable to both the Vendor and Comcast

•
If additional functionality is required outside of the standard Grow Commerce
Functional Specifications, a mutually agreed Change Management Form will be
required.


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






2.1.3 BCSS Related Retention/Save Desk
Vendor shall establish and maintain a retention group either through dedicated
FTE staff or by up-skilling existing or new staff to be used intermediately as
retention staff (“Retention Agents”).
a)
Vendor Retention Agents will be responsible for retaining Comcast customers from
direct inbound calls and from transfers from Comcast Customer service, BCSS
Sales agents, and BCSS Service Delivery agents.

b)
Staffing for the Retention Agents shall be maintained in accordance to the
service level agreements outlined in the Service Level Terms attached as
Attachment A, incorporated herein.

c)
The Vendor will be responsible for establishing key performance indicators
(“KPIs”) that encourage Retention Agents to retain customers. Comcast will
evaluate these KPIs and their effectiveness within **** of Vendor establishment
of the retention group. Changes to KPI’s will be mutually agreed by both parties
via a Change Management Form.



2.1.4 Billing Inquiries (Customer Administration)
a)
Vendor will provide a billing customer administration service for BCSS customers
that require changes to services outlined in Section 2.5 Service SKUs.

b)
Billing inquiries related to Comcast Business Class core services (Voice, Video
and High Speed Data) will be transferred to Comcast billing department for
resolution



2.1.5 Billing
To the extent Vendor receives sales orders over the phone or online directly
from Customers to be paid by credit card, Vendor will process such orders on
Comcast’s behalf using a mutually agreed Comcast merchant account through a
Comcast designated the Payment gateway and the Comcast Biller platform, when
that option becomes available, which provide tracking of credit card purchases
authentication, refunds and other charges or credits. Vendor does not anticipate
any credit card transaction fees throughout the term of this SOW since all
transactions will go through Comcast Biller or Comcast Merchant Account. If
under any circumstances Vendor accrues credit card transaction fees then payment
of those fees is Vendor’s responsibility.


Comcast has legal liability for exercising due diligence over sales tax
collections in all US jurisdictions.  Vendor will provide sales tax compliance
controls which meet Comcast’s approval.  Vendor will supply ongoing auditable
access to tax compliance software.


2.2 Launch Date
The “Launch Date” will be July 9, 2012. The parties acknowledge that Vendor’s
obligation to meet the Launch Date is dependent on the good faith efforts of
both parties, including the timely provision (as needed) by Comcast of its
applicable inputs and approvals as specified in this SOW.


2.3 Territory
The “Territory” for the Services shall be the Comcast national footprint as well
as additional zip codes within the continental United States and Canada to be
provided by Comcast and mutually agreed upon by the parties within 90 days
following the Launch Date. The Services will be provided in English. Following
the Launch Date, at such times and in such manner as the parties will mutually
agree via a signed Change Management Form, Vendor shall provide Services in
Spanish as well as English. The parties shall enter into a Change Order
reflecting this change or any other change in Territory prior to such change
becoming effective.



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




2.4 Target Market
For Comcast Business Class customers with fewer than **** employees (“Very Small
Businesses”), the following Vendor Service Offerings will be utilized:
•
Sales Center – Inbound Telephone Calls

•
Sales Center – Inbound Chat

•
GrowCommerce SaaS Sales Platform with integrated chat and telephone support

For Comcast Business Class customers with **** or more employees (“Small
Businesses”), the following Vendor Service Offerings will be utilized:
•
Sales Center – Inbound Telephone Calls

•
Sales Center – Outbound Telephone Calls

•
Sales Center – Inbound Chat

•
GrowCommerce SaaS Sales Platform with integrated chat and telephone support

The parties may mutually agree through a Change Management Form to modify the
definitions of Very Small Businesses and Small Businesses and the Service
Offerings, methods and processes offered and used with each class.


2.5 Service SKUs
The SKUs to be sold by Vendor fall into three categories: (1) Subscription Plans
SKUs, (2) Single Use Solutions and (3) Bolt-On Services. Bolt-On Services can
only be purchased if the customer first purchases either a Subscription Plan or
Single Use Solution. The following list of BCSS Service Offerings will be sold
by Vendor on behalf of Comcast as part of this agreement.


Product Category
Product Name (SKU)
Retail Price
Subscription Plans
Essentials
$29.95 per user per month
 
Preferred
$39.95 per user per month
 
Premier
$49.95 per user per month
 
Premier for Server
$199.95 per server per month
Single Use Solutions
Solve
$179.95 each
 
Set-Up
$149.95 initial Workstation/PC
 
Set-Up
$49.95 each additional computer
Bolt-On Services:
Each Additional 1 Hour of Onsite Service
$119.95 One-Time Fee
 
Expedited Onsite Service
$79.95 One-Time Fee
 
New PC Setup or PC to PC Migration
$29.95 One-Time Fee
 
Cloud Back-up Add-on
$5.95 One-Time Fee
 
Windows Server Installation
$299.95 One-Time Fee
 
Mac Server Installation
 $799.95 One-Time Fee
 
Data Migration Service
 $199.95 One-Time Fee
 
Expedited Depot Service - Warranty Repair
$200.00 One-Time Fee
 
Warranty Service Deductible
$75.00 One-Time Fee
 
Same Day Onsite Service
$149.95 One-Time Fee




#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




◦
Comcast will provide to Vendor required information that needs to be captured
with each purchase.

◦
The SKUs above may be changed by Comcast from time to time. Rainmaker will be
informed of changes in writing.

◦
Vendor will take orders only via the telephone for Single Use Solutions and
Bolt-On Services.



2.6 Customer Interactions and Transactions


Sales Interactions Supported
The types of customer interactions and transactions are included in the scope of
this agreement are as follows:


Customer Interaction/Transaction Types
Sales Center
Telephone
Sales Center
Chat
Grow Commerce Sales - Online
Retention Save Desk
Telephone
Billing Specialist
Telephone
BCSS subscriber service request
Supported -
Transferred to Service Delivery*
Not Supported
Not Supported
N/A
N/A
New sale of subscription plan
Supported
Supported
Supported
Supported
Supported – Transfer to Sales Center*
New sale of single-use solution
Supported
Supported
Supported
Supported
Supported – Transfer to Sales Center
Customer upgrade of subscription plan level
Supported
Supported
Not Supported
Supported
Supported – Transfer to Sales Center
Customer downgrade of subscription plan level
Supported – Transfer to Retention Desk
Supported - Transfer to Retention Desk
Not Supported
Supported
Supported – Transfer to Retention Desk
Change to existing subscription plan (new laptop) or migration of plan to a new
user
Supported – Transfer to Retention Desk
Supported - Transfer to Retention Desk
Not Supported
Supported
Supported – Transfer to Retention Desk
Cancel existing subscription plan
Supported – Transfer to Retention Desk
Supported - Transfer to Retention Desk
Not Supported
Supported
Supported – Transfer to Retention Desk
Customer add computer to One-Time Tech Set-up
Supported
Supported
Supported
Supported
Supported – Transfer to Sales Center
Change to existing single-use solution (reschedule)
Supported – Transfer to Service Delivery
Not Supported
Not Supported
Not Supported
Not Supported
Cancel existing single-use solution
Supported – Transfer to Retention Desk
Supported – Transfer to Retention Desk
Not Supported
Supported
Supported – Transfer to Retention Desk
Customer move physical location
Supported – Transfer to Billing Specialist
Supported – Transfer to Billing Specialist
Not Supported
Supported – Transfer to Billing Specialist
Supported


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Customer change to name, billing address or other account information
Supported – Transfer to Billing Specialist
Supported – Transfer to Billing Specialist
Not Supported
Supported – Transfer to Billing Specialist
Supported
Billing dispute to existing subscription plan
Supported – Transfer to Billing Specialist
Supported – Transfer to Billing Specialist
Not Supported
Supported – Transfer to Billing Specialist
Supported
Billing dispute to existing single-use solution
Supported – Transfer to Billing Specialist
Supported – Transfer to Billing Specialist
Not Supported
Supported – Transfer to Billing Specialist
Supported
Customer order or service request status inquiry
Supported – Transfer to Service Delivery
Supported – Transfer to Service Delivery
Not Supported
Supported – Transfer to Service Delivery
Supported – Transfer to Service Delivery





* “Transferred to Service Delivery” means Sales Agents shall warm transfer
customers to Comcast’s third party service delivery agent, as directed by
Comcast.
** “Transferred to Sales Center” means Sales Agents shall warm transfer
customers to Comcast’s sales support center, as directed by Comcast.


Vendor will support bolt on SKUs only by phone.


2.6 Sales Process


2.6.1 Subscription sales process


Subscription offerings may be transacted in several different channels. For all
sales that occur via Vendor phone sales, Sales Agent will:


•
Take Inbound Call or Inbound Chat

•
Qualify Customer needs

•
Look up customer record in ****

•
Look up customer record in the Comcast Billers

•
Present options with a specific recommendation on the best / most appropriate
service

•
Verbal approval or e-Sign of contract terms and conditions provided by Comcast

•
Transact the order in Comcast biller system and leave notes summarizing the
experience in real time, during or immediately following a completed sales
transaction.

•
Transfer the Customer to the Service Delivery Vendor when the customer has an
immediate need.

•
If Customer call is outside of scope of the program (a “misdirected call”),
transfer the Customer back to Comcast following a transfer process defined by
Comcast.

•
Within 48 hours of contract verbal acceptance, Vendor will formulate an email
with contract specifics and in lieu of a signature send customer notification
with reference ID, unless otherwise directed by Comcast.



Any changes to the sales processes above will require a mutually agreed Change
Management Form.


2.6.2 Remote Incident sales process


For all one-time remote service offerings, Vendor’s Sales Agent will:
•
Take inbound call, inbound chat


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




•
Qualify Customer needs

•
Look up customer record in ****

•
Look up customer record in the Comcast Billers

•
Verbal approval or e-Sign of contract terms and conditions provided by Comcast

•
Transact an order in **** or engage an API to provide the Service Delivery
Vendor an entitlement record.

•
Leave a notation on the customer’s Comcast Biller account summarizing the
experience and what was sold

•
Transfer the Customer to the technician for service delivery

•
If Customer call is outside of scope of the program (a “misdirected call”),
transfer the Customer back to Comcast following a transfer process defined by
Comcast.



Any changes to the sales processes above will require a mutually agreed Change
Management Form.


2.6.3 Onsite Incident sales process


For all one-time onsite service offerings or one-time office setups, Vendor’s
Sales Agent will:
Take inbound call, inbound chat
•
Qualify Customer needs

•
Look up customer record in ****

•
Look up customer record in the Comcast Billers

•
Verbal approval or e-Sign of contract terms and conditions provided by Comcast

•
Leave a notation on the customer’s Comcast Biller account summarizing the
experience and what was sold

•
All Onsite offers and appointment setting will be processed through Onsite
Service Delivery Vendor’s Scheduling system.

•
Establish fulfillment of the onsite work

◦
For Onsite services, customer will have an appointment time scheduled by the
Sales Agent in the Onsite Service Delivery Vendor CRM and the information will
be sent to the Onsite Service Delivery Vendor. A note indicating the sale will
also be made in the Comcast Billing systems

◦
Warranty Protection Plans will be transferred to Support.com for initial
diagnostics.

•
For one-time setup SKU, Vendor sends notification to **** with customers desired
appointment date/time. No confirmation from **** is required.



•
If Customer call is outside of scope of the program (a “misdirected call”),
transfer the Customer back to Comcast following process defined by Comcast.



•
By a mutually agreeable process on a date of Comcast’s specification, Vendor
will refer out-of-scope service requests to a 3rd party.



Any changes to the sales processes above will require a mutually agreed Change
Management Form.


2.7 Minimum Requirements for Delivery of Remote Services


The following minimum system requirements apply to all customer systems as a
prerequisite for delivery of Services to such customer. Vendor may not sell to
any customer prior to verifying the following:


a)
Computer must be running Windows XP, Vista, Windows 7 or Mac OS 10.5 or above.


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






b)
Computers must have a minimum 256MB of RAM for basic service. For any services
requiring installation of software or connections to peripheral devices, the
manufacturer’s minimum system requirements also must be met.



c)
For all services that entitle support for peripherals (i.e. printer, camera,
digital music players, etc.): The Customer must have all necessary cables for
attaching the computer to the peripheral. The peripheral must be in good working
order. Peripherals must be unboxed with all parts readily available.



d)
Customer must have the required login information to gain Internet access and
administrator level access to the computer and devices for which the services
are being provided.



e)
The computer must have working High-Speed Internet access and must be able to
connect to the Internet. If the customer cannot initiate and maintain an
Internet connection, the customer can only be sold an onsite incident outlined
in 7.2.3. 7.1.6 Services must be provided to residential Customers for personal
use pursuant to a Comcast Terms of Service, which includes mutually agreed
acceptable use policies.



f)
In the case of Services that are subscriptions, Customer computers must have and
maintain valid and up-to-date anti-virus software installed during the
subscription period, and Customers must also agree not to remove the Support.com
Desktop Agent during the subscription term.





2.8 Pricing


2.8.1 Service Offering Fees.


Vendor will invoice and Comcast will pay fees (“Sales Fee”) for SKUs that are
sold to customers by Vendor according to the table outlined below. All prices
are stated in U.S. dollars.


The following terms are defined as set forth below:


“Initial Term” means the 12 month period commencing on the date a customer
purchases its first Subscription SKU for one or more users (“Commencement
Date”). In the event additional users are added during the Initial Term, the
expiration date for all users will be the date 12 months following the
Commencement Date for the first user.


“Qualifying Subscription” are those customers accounts or users that are (a)
sold by a Vendor Sales Agent or through Vendor provided ecommerce/chat widgets
and (b) at the end of the 2nd Comcast fiscal month following the month of the
sale, are still “active.” For the purposes of this paragraph, “active” means the
Customer subscription has not been terminated or suspended for lack of payment,
and the Customer remains entitled to the same or upgraded subscription SKU
services.


“Retail Price” means the retail price as shown in the chart in Section 2.5


“Renewal Term” means the 12-month term that automatically commences upon
expiration of the Initial Term, unless terminated in accordance with the
agreement between Comcast and its customer.



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






Offering
Sales Fee*
Subscription




****% of the Retail Price of the 1st month of the Initial Term through June
30th 2013.


Commencing July 1 2013 sales fee will change to **** % of the Retail Price of
the 1st month of the Initial Term.


PLUS


** ****% of the Retail Price in the month the subscription is renewed


4


Single Use Solutions
And
Bolt-On Solutions
****% of the standard (non-promotional) Retail Price of the SKU net of standard
XSS subscriber discounts, if any, applicable to the SKU





* Sales Fees for Subscriptions are paid only on Qualifying Subscriptions.
** The ****% commission will be paid only if customer’s subscription renews for
the first Renewal Term and at the end of the 2nd Comcast fiscal month following
the month of the renewal, are still “active.”.
**** In the event this SOW is terminated for any reason in the first 12 months,
Vendor shall not be eligible for the ****% commission. If the SOW is terminated
at any time beyond the first 12 months, Vendor will be eligible for the ****%
commission for any Subscriptions that Renew within ****months of termination of
this SOW.


Sales Fees are only paid for Offerings resulting from a direct offer from a
Sales Agent to customer that is closed by that Sales Agent and/or closed through
any use of Vendor provided ecommerce/chat widgets. Vendor will not earn any
Sales Fees for sales of products not directly resulting from Sales Agent or
ecommerce/chat widget offers. Comcast may enter into national agreements with
customers during the term (“National Accounts”). Vendors ability to sell to
these National Accounts shall be at Comcast’s discretion and subject to a
written addendum to this SOW.




2.8.4 Retention Agent Fees


Comcast will pay U.S. based Retention Agent at rate of $**** per productive hour
for 100% of the productive hours through June 20th 2013.


2.8.5 Billing Specialist Fees


Comcast will pay Billing Specialists a set rate per productive hour based on
agent location. $**** per productive hour for US based agents and $**** per
productive hour for Manilla based agents.



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




2.8.6 Setup Fees


Comcast will pay vendor a one-time fee (“NRE”) of $**** to cover Vendor’s costs
associated with integrating with the Comcast billing system and the GrowCommerce
SaaS Sales Platform.


2.8.7 Training Fees


Comcast will pay the Applicable Rate per hour for up to **** of initial new hire
training for new FTE joining the program, provided such training and the FTE
included in are pre-approved by Comcast.


The Applicable Rate is set forth below for each type of FTE:


U.S. Call Center FTE
Sales Agents = $**** per hour
Retention Agents = $**** per hour
Billing Specialist = $**** per hour
        
Manila Call Center FTE
Billing Specialists = $****


Once on staff, if Comcast mandates more than **** minutes of off phone time
during a calendar week, Comcast will pay the applicable training rate above for
additional time over **** minutes.


2.8.8 Upfront Fees


Comcast will pay Vendor **** up-front payments of $****, payable in ****
(“Up-Front Payments”). As Vendor invoices Comcast for Sales Fees, such amounts
will first be deducted from these Up-Front Payments. Notwithstanding the
foregoing, in the event Vendor has not earned Commissions equal to $**** before
the next Up-Front Payment is due, the next Up-Front Payment made by Comcast
shall be reduced by the amount remaining of the previous Up-Front Payment. By
way of example only, if Comcast pays Vendor $**** in ****, but Vendor only earns
$**** of Commissions by ****, Comcast shall owe Vendor only $**** as the ****
Up-Front Payment.


2.9 Invoicing


Vendor shall prepare invoices on a fiscal month end basis based on the Net Sales
(Subscriptions or Single Use/Bolt-on) each month based on the Service Sales fees
outlined in Section 2.8.1. Invoicing will be based on a Comcast Fiscal period
(22nd to 21st). Invoices shall reflect the charges as incurred monthly and shall
be provided within **** business days post the close of the fiscal month. ****
Payments owed by Comcast for training or retention and billing specialists, as
set forth in Section 2.8, will be billed monthly in arrears.


Invoices shall be provided to Comcast consistent in detail and categorization as
the Final Forecast supplied by Vendor.


****







#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




2.10 Wind Down Assistance


In the event this SOW expires or is terminated, unless the parties otherwise
agree in writing, Vendor agrees to provide Comcast with up to **** wind down
assistance as requested by Comcast in order for Comcast to orderly transition to
another sales support provider. The parties shall execute a mutually agreeable
SOW describing the transition services Vendor shall provide during the
transition period. The rates charged by Vendor for such services shall be in
accordance with the rates set forth in Section 3.2 of the Agreement. Vendor’s
obligation during any transition period may include, but not be limited to,
providing transition messaging to Comcast customers and assisting in
transferring customer data. During the **** of the wind down period, Comcast
shall not reduce the Forecasted number of calls by more than ****% of average
Forecast over the previous **** months (the “Locked Average”). During **** of
the wind down period Comcast shall not reduce the Forecasted number of calls by
more than ****% of the Locked Average. During **** of the wind down period,
Comcast shall not reduce the Forecasted number of calls by more than ****% of
the Locked Average.


2.11
Termination for Convenience by Rainmaker

If an officer of Vendor certifies in writing to Comcast that continuation of the
Program Description will result in a net loss over the term of the Agreement,
the parties shall meet to negotiate a revised Sales Fees. In the event that
parties cannot agree on a revised Sales Fee schedule, Vendor has the right to
terminate this Agreement upon **** prior written notice to Company


2.12 Contacts


2.12.1 Comcast Address to which Notices/Invoices Should be Delivered


Comcast
One Comcast Center
Philadelphia, PA 19103
Attn: Dan Herscovici, Vice President, New Business Strategy and Development


With a copy to:


Comcast
One Comcast Center
Philadelphia, PA 19103
Attn: Cable Legal – Operations


2.12.2 Vendor Address to which Notices Should be Delivered


Rainmaker Systems, Inc.
900 East Hamilton Ave., Suite 400
Campbell, CA 95008
Attn: Nicole Mason






3.0TRAINING

--------------------------------------------------------------------------------

3.1    Initial and/or New-Hire Training


Unless otherwise mutually agreed in the SOW, Vendor will provide training using
mutually agreed upon curriculum as applicable to the SOW for each new-hire CSR
that will handle the contacts identified under the applicable SOW. For such CSRs
to be eligible to be placed in the production

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




environment to handle live calls and/or contacts, such CSRs must meet or exceed
****% on the Training certification test(s) administered by Vendor’s training
department (“Pass Requirement”). Vendor may elect, in Vendor’s sole discretion,
not to retrain or retain any CSRs who do not successfully complete the training
program or meet the Pass Requirement. ****.




3.2    Continuing Education Training


For any training that Comcast requests Vendor to perform because of changes to
Comcast products and services or changes to Comcast policies and procedures or
refresher training (collectively “Continuing Education Training” or “CET”),
Comcast will make such request to Vendor in writing in the locked forecast
process noted in the Forecasting Section. The parties will mutually agree upon
the length and substance of the training. Types of refresher training may
include but is not limited to subjects related to quality reviews, customer
support, call handling, product knowledge, system navigation, sales tactics, and
customer service. However, in the event any training arising from any changes to
the program by Comcast reasonably will require more than **** minutes of
training in a given fiscal month, upon the prior written consent of Comcast,
Comcast will pay for necessary training for Vendor employees on new processes,
procedures, products or programs beyond the initial **** minutes at the rate of:
 
U.S. Call Center FTE
Sales Agents = $****per hour
Retention Agents = $**** per hour
Billing Specialist = $**** per hour
        
Manila Call Center FTE
Billing Specialists = $****


Share rates shall apply only if Vendor employees have successfully completed
initial training and have satisfactorily been performing Services under this SOW
for not less than **** days.




3.3    Remedial Training


“Remedial Training” is defined as training directed toward a specific CSR who
has passed the certification test but does not know or has difficulties
understanding the material in the live environment and so, it is to reinforce
the training program for that specific CSR. Remedial Training does not include
CET. While a CSR is in Remedial Training, Vendor will not charge Comcast the
Agent Worked Hour Rate nor any training charges for the specific CSR for the
time such CSR is in Remedial Training.


3.4    Train the Trainer


Vendor, with the reasonable assistance of Comcast, shall create “train the
trainer” sessions. Upon prior approval of Comcast of such sessions, Comcast
agrees to conduct “train the trainer” sessions for Vendor trainers utilizing
Vendor’s training curriculum at a pre-determined and mutually agreed-upon
location(s) to Vendor’s designated trainers. Comcast shall provide up to ****
training sessions per year at Vendor’s expense for its own trainers and with no
less than **** trainers required to attend each session. Any additional train
the trainer sessions Comcast and Vendor will share the expense mutually.


Vendor trainers must go through Comcast certification process when training is
conducted by Comcast or a Comcast approved master trainer at Vendor’s site.
Vendor trainers must also complete

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




an annual recertification program. The parties will mutually agree to the length
of the certification and recertification process and the party who will
administer the test. For avoidance of doubt, Comcast will pay the Agent Worked
Hour Rate for the trainers while attending the certification and recertification
training. Vendor will utilize only those trainers who have been certified
through the Train the Trainer program provided by Comcast.


Vendor’s certified trainers will deliver CSR training sessions and training
materials to CSRs in Vendor’s facility.


Comcast may request Vendor to develop training curriculum materials, which shall
not include any Vendor Works, to support the Comcast provided training
curriculum and any such development request will be handled pursuant to the
Change Management process.


3.5    Cultural Training (CCT) (For offshore agents only, if applicable)


Cultural training shall be added to the Initial / New Hire Training program for
CSRs located outside of the U.S. and Canada. Unless otherwise stated in a SOW,
the number of hours per CSR for cultural training, if applicable, will be ****
hours in the Philippines. ****, and CCT training, if applicable, will be
addressed in the forecasting process outlined in Section 4. Any CSRs that have
already taken and passed Vendor’s CCT are not required to re-take CCT.




3.6    Training Curriculum


Each Program will have a designated new hire training curriculum. Vendor must
not forgo any aspect of Comcast specific training unless Comcast agrees and
provides written approval, which approval shall not be unreasonably withheld or
delayed.


Comcast requires current curriculum materials be used. Facilitator guides and
participant guides, including job aids and personnel handbooks, must be ordered
from Comcast’s approved content provider. Vendor will be responsible for the
cost of printing and distributing the materials. Each class participant must
have his or her own participant guide and each facilitator must have his or her
own facilitator guide. Most current version of materials must be used. It’s the
responsibility of the vendor to ensure these materials are ordered in time for
start of the training class.


3.7    Training Communication


If and when applicable, Vendor will provide a monthly training plan to Comcast
outlining estimated training plans in all categories including Initial / New
Hire, Continuing Education Training and Remedial Training, if any.


3.8    Attrition Training


From time to time CSRs may leave a Program, and that is referred to as
“Attrition.” Depending on a number of factors, for example, expected contact
volume; Vendor may or may not replace such CSR. If Vendor decides to replace
such CSR then such replacement will go through training (“Attrition Training”).
****.
 


3.10    Emergency/Flexible training


Emergency/Flexible Training, defined as reduced or specific training designed to
expedite CSRs for a particular Line of Business. Both parties agree that there
are situations, driven by unforeseen volumes and/or circumstances, in which
additional capacity is required quickly.  The parties agree

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




to determine how new hiring training can be reduced in order to provide fast,
flexible, and effective staffing for rapid increase in call or chat handling
capacity with shorter cycle times than agreed upon standard curriculum will
allow. 


These situations will be worked on an as-needed basis via the Change Management
process.


3.11    Vendor Training Tools
When performing training under a SOW, Vendor may utilize its proprietary
internal learning tools and methods as approved by Comcast (such approval not to
be unreasonably withheld or delayed), which may include Vendor’s simulations and
automation technology. Vendor can utilize Comcast’s training platforms.
including Cable Country, for all new hire and cross training and up training
assessment methods and tools, at no cost to Vendor, and will provide mutually
agreed upon documentation that confirms that each CSR providing the Services has
successfully completed the training for the particular SOW and have passed the
training certification test as described in Section 3.4 above.




3.12    Comcast Monitoring of Vendor Training Session


Upon advance notice from Comcast and subject to Vendor’s security and privacy
policies and procedures, Comcast shall have the option to attend and monitor
Vendor training sessions with respect to training pursuant to this SOW. Each
Vendor will create, with Comcast approval, the course curriculum, length of
training, and training calendar required for the specific Services and any other
training related terms and conditions as the parties deem applicable.


3.13    General Training Process
If Comcast requests any additions, deletions, enhancements or other
modifications to the training set forth in the SOW such requests will be handled
pursuant to the Change Management process.




4.0Forecasts

--------------------------------------------------------------------------------

4.1
Forecast Process



Comcast will develop a forecast for the Services (described below, for example:
12-Month Outlook, 90 Day Forecast, 60 Day Forecast, etc.) to support the proper
planning of the infrastructure required to support the Services (individually or
collectively, as applicable, “Forecast(s)”). Comcast will send such Forecasts to
Vendor via email.


After the 12-Month Outlook (defined below), each Forecast will include the
following data, for each day for the applicable fiscal month (i.e., 22nd – 21st
of the applicable month): expected call/contact/FTE volumes; average handle
times (in seconds) of such calls and/or contacts; and any other information
which would be relevant for Vendor to provide the Services in accordance with
the SOW (the “Forecast Information”).


Additionally, items requiring planning above the monthly Forecast (e.g., Cross
Training, Up Training, or Comcast requested focus groups etc.) will need to be
identified with the received Forecast


12 — Month Outlook:


Comcast’s team will deliver a 12 – month Forecast annually on or before December
1st and such annual Forecast will be used by Vendor for staff and location
planning purposes and to plan ramp projections and planning outlooks for
offshore FTEs only (“12-Month Outlook”). Such plan ramp projections are critical
for offshore ramps larger than ****% increases over any **** month periods. The
12-Month Outlook will consist

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




of expected call or chat/contact/FTE volumes, average handle times (in seconds)
of such calls or chats and/or contacts, applicable Public Utility Commission
(“PUC”) requirements and any other information which would be relevant for
Vendor to provide the Services in accordance with the SOW. The 12-Month Outlook
does not in anyway represent a commitment by Comcast or Vendor with regard to
call/contact volumes and/or staffing requirements but Comcast will use best
efforts to provide, based on what Comcast knows at that time, a reasonably
accurate view of Forecast Information for the next 12 months for Vendor’s staff
and location planning purposes.


Comcast will deliver interval-based forecasts for each of the Lines of Business
as follows:


a.
90 — Day Forecast:



One month prior to the start of each fiscal month, Comcast will provide a ninety
(90) day rolling forecast, which includes the Forecast Information for the next
90 days (“90 Day Forecast”). For example, the forecast period of May 22-June 21,
the 90 Day forecast would be provided on February 22nd for the 90 days from
February 22nd through June 21st.


On the first business day following Vendor’s receipt of the 90-Day Forecast,
Vendor will acknowledge receipt of such 90 Day Forecast.


b.
60 — Day Forecast:



One month prior to the start of each fiscal month, Comcast will provide a sixty
(60) day rolling forecast, which includes the Forecast Information for the next
60 days (“60 Day Forecast”). For example, the forecast period of May 22-June 21,
the 60 Day Forecast would be provided on or before March 22nd for the 60 days
from March 22nd through June 21st.


On the first business day following Vendor’s receipt of the applicable 60-Day
Forecast, Vendor will acknowledge receipt of such 60 Day Forecast. Vendor will
within **** of receipt of the 60 Day Forecast due date: a) communicate Vendor’s
acceptance of any increase in Forecast Information volumes b) make a
recommendation for supporting the increased Forecast Information volumes and/or
c) reject any increase in the Forecast Information. If Vendor does not respond
in such ****, the 60-Day Forecast will be considered accepted. If Vendor
receives the applicable 60 Day Forecast, Vendor will send a status report to
Comcast confirming receipt of all components required in the 60 Day Forecast. In
the event some components are missing in the 60 Day Forecast Vendor will use the
previous month’s 45 Day Final Locked Forecast as directional data for the
missing components.


In the event that Comcast does not provide a 60 Day Forecast, the previous
month’s 45 Day Final Locked Forecast will be utilized for purposes of the 60 Day
Forecast and used for all applicable purposes (e.g., staffing, resource planning
and training, Performance Objectives, etc.).


 
c.
45 - Day Locked Forecast:



One month prior to the start of each fiscal month, Comcast will provide a
forty-five (45) day rolling forecast, which includes the Forecast Information
for the next 45 days (“45 Day Locked Forecast”). For example, the forecast
period of May 22-June 21, the 45 Day Locked Forecast would be provided on or
before April 7th for the 45 days from April 7th through June 21st.


On the first business day following receipt of the applicable 45-Day Locked
Forecast, Vendor will acknowledge receipt of the 45-Day Locked Forecast. Vendor
will within **** days of receipt of the applicable 45 Day Locked Forecast due
date: a) confirm acceptance (any rejections should be made at the 60 day
forecast lock). If Vendor does not respond in such **** days, the 45-Day Locked
Forecast will be considered accepted. In the event that Comcast does not provide
a 45-Day Locked Forecast for

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




a Line of Business, the 60 Day Forecast will be utilized for purposes of the 45
Day Locked Forecast for all Lines of Business and used for all applicable
purposes (e.g., staffing, resource planning and training, Performance
Objectives, etc.).


d.
Minimum Locked Forecast



Comcast must achieve a minimum of ****% fulfillment of the number of Calls
identified in the 45-Day Locked Forecast. If Comcast fails to deliver at least
****% of the 45-Day Locked Forecast, then Vendor will bill Comcast for the
under-delivery. The rate of such under-delivery will equal the average One-Time
Sales Fee paid per Call over the previous **** months multiplied by the number
of Calls under ****% of the forecasted amount. For purposes of this Section 4.0,
“Calls” shall include calls plus chat sessions.


The minimum Locked Forecast penalty takes effect starting with the January 2013
forecast.






5.0    REPORTING & DATA REQUIREMENTS


5.1    General Reporting


Vendor will provide, at no additional cost to Comcast, the following standard
reports (“Standard Reports”):


Productivity Reports:


****


Staffing Reports:
****
****
****
****


Finance Reports:


****
****
****
****
        
Performance Reports:


****


****
****
****


Dashboard (Real Dash) Requirements:


****
****
****
****



#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Other Reports:


****


Additional standard reports, if any, that are mutually agreed upon will be
listed in a change request.
 
Reports listed in this Section 5.1 will only be available for volume handled on
the Vendor network. Details regarding how reporting will be handled, costs
associated with reprogramming of any existing reports, and timing associated
with reprogrammed report requests if needed as a result of moving to Comcast’s
VDI technology are to be determined.


5.2
Business Intelligence Reporting



Vendor will meet with Comcast on a mutually agreed upon basis to provide
business intelligence and reporting on the root drivers and causes of Comcast
customer calls along with recommended solutions regarding ways to adjust volume
of customer calls/contacts to forecasted expectations to reduce cost, drive
revenue, increase average order value and increase conversion rates.


5.3    Call Recordings – Requirements for 3rd Party QA     


Vendor will provide access to ****% of all call recordings to Comcast’s 3rd
party QA providers for quality assurance monitoring and process improvement
initiatives.


5.4    CSR IDs / Profile – Data Requirements


The parties agree that Vendor requires timely processing of Vendor’s request to
Comcast for CSR ids to the appropriate billing platforms in order for Vendor to
perform the Services.


Vendor, no later than the **** day of CSR training, will supply to Comcast a
list of CSR names, tools requested, and products that CSRs will support, to the
Comcast ID team. Comcast will supply CSR ids within **** business days of
receipt, in order to ensure that such CSRs receive the needed CSR ids to receive
the proper training.


5.5    Requests for Additional Reports


Comcast will submit any requests for changes, edits, updates, or modifications
to Standard Reports and any requests for new reports through the Change
Management process (Section 9.0).


5.6    Reporting Consolidation


Vendor will initiate reporting consolidation efforts to improve the
effectiveness of Standard Reports and the efficiency of the reporting team. From
time to time, Vendor will present new reporting formats to Comcast to gain
agreement on which reports may be retired as a result of improvements to overall
reports formats. These optimization efforts will be done at no additional cost
to Comcast.






6.0    QUALITY ASSURANCE

--------------------------------------------------------------------------------

6.1    Quality Program
Vendor agrees to maintain dedicated quality assurance staff focused on
monitoring the Comcast’s Quality Experience program and ensuring the CSR
management teams are adhering to quality guidelines as set

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




forth by Comcast. Vendor quality auditors need to be certified as QA auditors
directly through Comcast.


Comcast will provide a comprehensive process document outlining expectations and
audit criteria for certification requirements for the Vendor quality auditors as
described above. For avoidance of doubt, any expenses related to the
certification requirements will be Comcast’s responsibility.


**** call recording is mandatory and recordings must be archived for ****
months. Vendor will join calibration sessions at mutually agreed upon times with
Comcast Call Centers and/or Comcast’s 3rd party QA firm upon request. Comcast
agrees to require its third parties to sign a Vendor approved non disclosure
agreement prior to such sessions.


6.2    Comcast Monitoring
Subject to applicable law, remote monitoring capability of recorded and live
customer calls shall be made available to Comcast upon request. Vendor will
provide for call monitoring a remote access 800# and associated VDNs for all
Vendor Locations. Vendor will provide authorized Comcast personnel and/or
authorized Comcast service providers [users] access to CRP. Vendor will provide
unimpeded password protected access to the remote monitoring system. Vendor
should ensure that the remote monitoring provided to Comcast complies with
applicable State and Federal law and Comcast will comply with all applicable
State and Federal law in its use of the recorded and/or live customer calls.
Comcast feedback will be provided in Comcast’s **** framework. Any Comcast
feedback resulting from this monitoring will include the date and time of call
and the access codes used.


6.3    Interaction Observations


Vendor agrees to evaluate CSRs using Comcast quality guidelines. Evaluations
will be based on the customer’s experience as measured through the Comcast
guidelines. Vendor must be committed to continuous improvement through the use
of the quality definitions of CSR competency. Vendor will also provide a
one-to-one review of observed interactions with each level of CSR to team leader
to manager in the observation feedback process. This includes CSRs and
supervisors.


Vendor will conduct **** observations per CSR per **** for any CSR that has more
than **** calendar days taking calls on the CSR Line of Business. Vendor will
conduct **** observations per CSR per **** for any CSR having fewer than ****
calendar days taking calls on the CSR’s assigned Line of Business. The
observations will be conducted by the team lead or dedicated Quality Assurance
Specialist. Vendor will a keep and maintain recordings for each reviewed call on
a rolling **** day basis and will furnish the same to Comcast upon written
request.


 
6.4    Quality Vendor Hosted Interaction Sessions


Vendor agrees to host **** interaction session, designated for a Comcast BU,
division, or region receiving Services across all SOWs under this SOW. In the
interaction session the following activities are to be performed:


•
****

•
****

•
****

•
****

•
****

As many interactions as can be reasonably completed in the allotted timeframe
will be reviewed.




7.0    PERFORMANCE OBJECTIVES

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



Subject to the terms of the Agreement and this SOW, Vendor shall meet the
objectives set forth in this SOW (the “Performance Objectives”), except that the
Performance Objectives are not applicable to the Services provided by the
Specialty Support Groups, if any. Any changes to the Performance Objectives will
be handled in accordance with Section 9, Change Management, below.


7.1    Performance Objectives    


General Principles: Both parties agree that the purpose of Performance
Objectives is to align critical success metrics, focus both parties on these
metrics, and improve collaboration between the parties to drive better outcomes.


•
Bonuses will be billed one month in arrears to allow time to calculate actual
performance achieved and appeal and resolve disputes if necessary.

•
All performance objectives shall be measured on a **** basis. All Performance
Objectives are measured from the time that a call connects to the Vendor CSR
queue. All Performance Objectives shall be measured at the Program level and not
at the individual CSR level.

•
Vendor and Comcast will review Vendor’s performance in comparison to the
Performance Objectives at least quarterly and determine the priorities and plans
for the execution of future work. The reviews will be prepared in any reasonable
format to meet the needs of Comcast. Vendor will prepare a **** key performance
indicator scorecard for review with Comcast. Any changes to the Performance
Objectives that Vendor and Comcast mutually agree on will be documented in
accordance with the Change Management process. If, during the reviews, the
parties determine in writing that Vendor is not meeting the applicable
Performance Objectives for a particular **** and Vendor is not otherwise excused
from meeting or exceeding such Performance Objectives, Vendor will propose to
Comcast a corrective action plan. If such corrective action plan does not bring
Vendor into compliance with the then applicable Performance Objectives, Comcast
may terminate the SOW in accordance with Section 7.4, Performance Objective
Default, below.



7.2    Performance Objectives


The following Performance Objectives may apply to this SOW:


a)
Voice of the Customer (VOC)



Timing: Will be established no later than **** from SOW effective date or upon
an alternative mutually agreed upon date between the Vendor and Comcast.


Definition: ****


****


Calculation: ****


****


Example: ****


Reporting: ****


7.3    Excused Failures.
Vendor shall be excused for failures to meet any Performance Objective, if any
one of the following occurs:

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




1.
If such failure is caused solely by: (a) the acts or omissions of Comcast;
and/or (b) third parties (hired or contracted) providing services to or for
Comcast (including telecommunications carriers) and not under the control or
supervision of Vendor, then Vendor shall not be bound by, but shall use all
reasonable efforts to handle the call volume and achieve the Performance
Objectives.

2.
If billing system is down for greater than ****% of the intervals in any given
day than that day results will be negated from the fiscal overall performance
results.

3.
If fiscal month end volume delivered is greater than ****% over forecast lock,
service level penalties associated with call volume will be excused for that
fiscal month..

7.4
Performance Objective Default:



1.
Except as provided herein or otherwise cured as provided in the SOW, Vendor’s
failure to meet a particular Performance Objective for **** months shall
constitute Vendor’s failure to perform to the stated Performance Objective
(“Continuous Performance Default”). In the event of a Continuous Performance
Default, Comcast may terminate the applicable Program which is the subject of
the Continuous Performance Default in accordance with this SOW and the
Agreement.



2.
If Comcast wishes to terminate the applicable Program, which is the subject of
the Continuous Performance Default, Comcast shall give Vendor written
termination notice within **** days of the Continuous Performance Default and
provide the basis for the termination notice. Vendor shall have **** days from
receipt of the termination notice within which to cure the Continuous
Performance Default. If Vendor has been unable to cure the default within such
**** day period, then Comcast shall be entitled to immediately terminate the
Program that relates to the Continuous Performance Default upon written notice
to Vendor providing the reason for the termination.



3.
In the event Vendor is able to cure such Continuous Performance Default within
such **** day period and sustain achievement of such Performance Objective for
**** then Comcast’s notice of termination shall be automatically rescinded. If
Vendor does not achieve the Performance Objective within such **** period after
“cure period”, then Comcast may terminate the applicable Program which was the
subject of the Continuous Performance Default upon written notice to Vendor
providing the reason for termination.



8.0     TECHNOLOGY

--------------------------------------------------------------------------------

8.1 Comcast Systems.


Comcast will provide connectivity, including all hardware and software,
necessary to connect Comcast’s billing and customer service systems to Vendor’s
call center at Comcast’s expense. All long distance telecommunications costs for
such connectivity, including third party providers are the responsibility of
Comcast. Vendor shall continue to provide the toll free numbers currently
provided to Comcast as of the Effective Date of the SOW, unless otherwise
instructed by Comcast.


8.2 Desktop Requirements


Vendor shall equip each CSR workstation with computers with the following
configuration (or equivalent): PC workstation with a minimum 2GB RAM, processor
2.13 GHz & 2.66GHz, and 80GB hard drive, and auxiliary power (UPS).


Vendor’s standard operation equipment (“SOE”) for bandwidth is as follows:
 

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Standard Bandwidth

• SOE bandwidth for desktop – 8 kbps per seat

• SOE bandwidth for VoIP traffic – 12 kbps per seat

Examples:

If SOE, then:

100 seats X ((8kbps (desktop) + 12kbps (voice)) = 2mb of bandwidth needed for
each connection.
 
If Comcast requires more than the SOW, then Vendor will use the following
configuration::

Comcast Requirement = 30kbps

100 seats x (30kbps + 12kbps) = 4.2mb of bandwidth needed

(20kbps – SOE, 22kbps – Non SOE = 42kbps Total per Seat)

Billing – 48% VENDOR, 52% BU/Client


In the event Comcast and Vendor determine that above workstation requirements
are not adequate to perform the Services under the SOW, the parties shall
reflect any agreed upon changes in the SOW or pursuant to the Change Management
process if changes are made after execution of the SOW.


8.3 API INTEGRATION


Vendor is required to consume Comcast and Third Party Vendor API functionality,
within **** of functionality becoming production ready or at a Comcast defined
date, whichever is later.  This functionality will be integrated into the Vendor
CRM and be used during all relevant chat and call transactions by Vendor agents.

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------










API Description
Owner
Use
Vendor Use
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****
****





8.4 Incident Data Feed
 
Vendor is required to provide a “data feed” of Incident Sales sold through the
Vendor CRM in a file format consumable by Comcast CET reporting teams.  The data
will be provided by 6 AM EST on the day after the sales transaction was
initiated and will include data elements, including but not limited to Comcast
customer account number, Incident / SKU sold, date and time of sale, and retail
price of sale, in a Comcast provided format.
 
8.5 Desktop Requirements


Vendor shall equip each CSR workstation with computers with the following
configuration (or equivalent): PC workstation with a minimum 2GB RAM, processor
2.13 GHz & 2.66GHz, and 80GB hard drive, and auxiliary power (UPS).


Vendor’s standard operation equipment (“SOE”) for bandwidth is as follows:
 
Standard Bandwidth

• SOE bandwidth for desktop – 8 kbps per seat

• SOE bandwidth for VoIP traffic – 12 kbps per seat

Examples:

If SOE, then:

100 seats X ((8kbps (desktop) + 12kbps (voice)) = 2mb of bandwidth needed for
each connection.
 
If Comcast requires more than the SOW, then Vendor will use the following
configuration::

Comcast Requirement = 30kbps

100 seats x (30kbps + 12kbps) = 4.2mb of bandwidth needed

(20kbps – SOE, 22kbps – Non SOE = 42kbps Total per Seat)

Billing – 48% VENDOR, 52% BU/Client

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






In the event Comcast and Vendor determine that above workstation requirements
are not adequate to perform the Services under the SOW, the parties shall
reflect any agreed upon changes in the SOW or pursuant to the Change Management
process if changes are made after execution of the SOW.


8.6
Data Security



The Vendor must have a documented, instituted and mutually agreed upon security
plan for all of Vendor’s systems that are necessary to support the Services. The
plan must include:


•
Security awareness programs are in place to communicate policies and best
practices to personnel on a regular basis.

•
Technology assets are retrieved from employees / contractors upon separation
from the company.

•
A formal process is in place to dispose of technology assets and management
approval is obtained prior to disposal.

•
Sensitive data is removed from technology assets before disposal.

•
Operating system and application software is maintained at revision levels that
are supported by the software provider to allow security and operational patches
to be applied.

•
Critical security patches are evaluated and implemented based on business need.

•
User and Administrator accounts are reviewed on a regular basis to assure that
access is commensurate with job responsibilities.

•
User accounts are reviewed on a regular basis to assure that employees and
contractors who have separated from Vendor are removed in a timely manner.

•
Default system settings, such as default permissions, accounts and passwords
have been configured in accordance with Vendor security policies.

•
Password controls are enabled to require strong passwords, mandatory password
expiration intervals, and account lockouts after invalid access attempts.

•
User accounts are identified with a unique user name and assigned to only one
individual.

•
First time passwords for new user accounts are set to a unique value and are
required to be changed immediately upon first logon.

•
Two-factor authentication is used for remote access.

•
Strong cryptography and encryption techniques are used to safeguard sensitive
customer and employee information.

•
Full disk encryption is deployed on all laptop systems with access to sensitive
customer and employee information.

•
Audit logs are forwarded to a centralized log collection facility for mutually
agreed upon systems for monitoring and archiving.

•
Audit logs, for mutually agreed upon systems, are monitored on a regular basis
to identify security incidents.

•
Anti-virus software is deployed on all systems.

•
Anti-virus software is updated on a regular basis.

•
Host-based firewalls are deployed on all laptop systems with access to sensitive
customer and employee information.

•
Backup tapes are secured.

•
Datasets containing sensitive customer and employee information stored on backup
tapes are encrypted.

•
Physical access to the facilities housing critical technology components is
restricted to authorized personnel only.

•
Physical access to the facilities is approved by authorized personnel prior to
being granted access.

•
Physical access is reviewed on a regular basis to assure access is commensurate
with job responsibilities.

•
Physical access to facilities is removed for employees and contractors in a
timely manner upon


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




separation from Vendor.
•
Must apply similar security controls and framework for work from home CSRs as
are applied for in-house CSRs.





8.7    Tools/Connectivity


Comcast is responsible for delivering voice and data communication from Comcast
systems to Vendor’s desired termination point(s).


Comcast is responsible for all costs associated with providing Vendor the
appropriate access to Comcast’s billing and information systems noted below
(“Comcast Tools”):




****
****
****
****
****
****
****
****


Vendor will, when applicable, be responsible for implementing and testing all
systems to ensure they are fully functional for CSRs. Vendor is responsible for
providing terminating equipment, which reasonably satisfies technology
requirements of Comcast. Any changes to the Comcast Tools / connectivity,
including but not limited to modifications of or updates or additions to the
Tools themselves or proposed new tools or changing the contents of the tools,
will be handled in accordance to the Change Management process.


Vendor is required to request access to Comcast’s systems for a Vendor agent as
soon as possible but no later than the first day on which an agent is trained. 
Requests for agent access to Comcast systems must be fully qualified with all
required agent information.  Comcast requires up to **** to provision access to
Comcast systems.


8.8    Telecom/ICM Requirements


8.8.1     Call termination requirements


•
Vendor is responsible for providing a telecom routing model that allows Comcast
to terminate calls to a domestic U.S. site.

•
Vendor will comply with Comcast ICM standards where appropriate for modifying
switch components to communicate with Comcast ICM/CTI applications to provide
routing instruction and CTI capabilities to desktop applications.



8.8.2    Telecom Services Connectivity


•
Vendor will work with Comcast to provide sufficient circuits, bandwidth, and
connectivity as required to handle Comcast’s traffic. 182kb per concurrent
session loaded requirement for voice and data.

•
Vendor must make every reasonable effort to provide the type and volume of
connectivity


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




desired by Comcast including but not limited to TDM and SIP.
•
This connectivity must be from the major carriers that Comcast uses to provide
the advanced network features that help to support Comcast’s customer’s
experience. This includes but is not limited to carriers such as Comcast, ATT,
Verizon, Sprint, Level 3. In the event Comcast desires to change carriers then
the parties will address such request in accordance with the Change Management
process.

•
Services should be provided over robust, diversely routed facilities routed in
order to insure maximum availability and resiliency.

•
Comcast has the option to have the telecom circuits/services terminating at
Vendor’s Locations and in such event, the parties will handle such Comcast
request in accordance with the Change Management process. Comcast will be billed
for any costs associated with the telecom circuits/services terminating at
Vendor’s Locations.

•
Comcast should have access to major call traffic statistics and CDR data for
calls made or received in support of Comcast and its customers. Vendor shall
work with Comcast to implement tools (if needed by Comcast) to support this
requirement.



8.8.4
ICM requirements (Call Routing):



•
Provide 2 CVLAN links for redundancy for the Comcast ICM application.

•
Provide Geotel RTA feed from each Avaya CMS box.

•
Add appropriate skills when necessary for RTA feed.

•
Firewall configuration for access from remote ICM PG’s to Vendor Avaya CMS and
RTA.

•
Redundant data network from Comcast network to Vendor network.

•
Appropriate vector changes to allow for adjunct routes for CTI and call routing.

•
Lead time of 30 days for notification on planned maintenance for Avaya
environment.

•
Inclusion in project planning for upgrades to Avaya environment.

•
Compatibility prerequisite to Comcast ICM for Avaya environment

•
Post Routing – a recommended method for call routing is a ‘Post Routing’ to the
vendor which needs a Trans Route pool of toll free numbers for the site. The
exact number would be determined after gathering additional info. We would also
direct the partner on the written instructions needed to facilitate the request
to our ICM for further routing instructions









9.0    CHANGE MANAGEMENT

--------------------------------------------------------------------------------



Either party may at any time during the delivery of the Services request
additions, deletions or alterations (a “Change”) to the processes,
infrastructure, SOW, or Services in writing; or any Changes that Comcast may
make to its processes, quality guidelines, systems, etc.; or by using a Change
Management Form similar to Attachment C.


1.
Change Management Forms: (CMF): Examples of Changes include changes to new hire
curriculum that Vendor is expected to adopt which materially impact the services
provided today, requests to materially expand services or analysis provided by
Quality Monitoring team, requests for reports beyond standard reports outlined
within the SOW, major modifications to the Monthly Vendor Scorecard, additions
or changes to Performance Objectives, changes to telephony and data
infrastructures, addition of languages, Comcast offerings and other changes
which materially impact the scope of support outlined in this agreement.



2.
Timing: Within **** days after a Comcast request for a Change, Vendor shall
submit a proposal to Comcast which shall include any changes in Vendor’s pricing
or in the delivery of the Services necessitated by the change. Comcast shall
within **** days of receipt of the proposal or a Change


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




request from Vendor, either (i) accept the proposal or Change; (ii) meet with
Vendor to discuss the proposal or Change to determine if the proposal or the
Change requires modification; or (iii) reject the proposal or Change and advise
Vendor not to perform the Change in which event Vendor shall continue to perform
the Services in accordance with this SOW and/or applicable SOW, as previously
amended. No such Change shall be considered nor shall Vendor be entitled to any
compensation for work done pursuant to or in contemplation of a Change, unless
such Change is authorized through either written amendment of this SOW (if
applicable) and/or the applicable SOW or a Change Management Form executed by
both parties.


3.
CMF Intake Process:

•
The party who initiates the Change is responsible for detailing the request in
writing.

•
Each company will establish a Point of Contact (POCs) to and through whom all
requests, responses and status of CMFs will be funnelled and logged.

•
The joint POCs will meet bi-weekly to review and update the CMF status log, as
well as other relevant initiatives which may or may not require a CMF, but which
are important to share. An example of relevant initiatives which may not require
CMFs include Monthly Line of Business collision calendars.






10.0    APPROVAL SIGNATURES

--------------------------------------------------------------------------------

Each party represents to the other that the person signing on its behalf has the
legal right and authority to execute, enter into and bind such party to the
commitments and obligations set forth herein and in accordance with the terms
and conditions as set forth in the Agreement. This SOW shall not be modified,
amended, supplemented or revised except as set forth herein or by a written
document signed by both parties pursuant to the Change Management process.




COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
RAINMAKER SYSTEMS, INC.


BY: /s/ Peter Kiriacoulacos
BY: /s/ Timothy Burns
 
 
NAME: Peter Kiriacoulacos
NAME: Timothy Burns
 
 
TITLE: Chief Procurement Officer
TITLE: Chief Financial Officer
 
 
DATE: April 9, 2012
DATE: March 30, 2012




#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




 
ATTACHMENT A
SERVICE LEVEL TERMS


1.
AVAILABILITY/UPTIME FOR THE VENDOR ENVIRONMENT

The “Vendor Environment” consists of the servers, storage and networking
hardware, operating systems, database management systems and operating platforms
and all application software, including Vendor desktop agent software, as well
as computers owned by Vendor, that are required to be provided by Vendor to
perform the Services contemplated in the Agreement. The “Comcast.com
Environment” consists of the servers, storage and networking hardware, operating
systems, database management systems and operating platforms and all application
software, as well as computers owned by Comcast and those of its agents, that
are required to be provided by Comcast to its customers and in relation to the
Services contemplated in the Agreement.
For the purpose of this Exhibit, “Vendor Software” includes all software
applications provided by Vendor (whether developed by Vendor or any third party)
intended to run on the Vendor Environment to provide the Services contemplated
in this Agreement.
The following Service Level Agreement (“SLA”) covers the following approach:
Comcast Environment Responsibilities
Vendor Environment Responsibilities
Host / manage:
•****
•****
•****
•****
Plus:
•Support API transactions between Comcast and Vendor (when Comcast design /
development complete)
Host / manage:
•Vendor desk top agent software
•Vendor ACD, IVR and voice circuits / data links
•Vendor CRM
•Vendor chat client
•All other servers, storage and networking hardware, operating systems, database
management systems and operating platforms used by Vendor to support Signature
Support services end to end
Plus:
•Vendor Software APIs



Scheduled Maintenance. Periodic maintenance on the servers and system elements
that support the Vendor Environment, for purposes of system upgrades,
maintenance, and backup procedures (“Scheduled Maintenance”) will be scheduled
by Vendor and coordinated with Comcast personnel. Primary hours of Vendor
Service Level Standard Support operation are 24x7, less Scheduled Maintenance.
Scheduled Maintenance may take place on Tuesday, Wednesday, or Thursday
evenings, or some combination thereof up to two (2) days per week, between the
hours of 11:00 p.m. and 3:00 a.m, Pacific Time, or on some other schedule as
mutually agreed by the Parties. If emergency maintenance is needed to fix
critical security vulnerabilities, Vendor will notify Comcast as soon as
possible. Comcast acknowledges that it may be necessary for Vendor to begin work
and/or apply fixes prior to notification of Comcast.
Unscheduled Maintenance. The application of ad hoc updates to Vendor Software
(“Updates”) will be scheduled by Vendor and coordinated with Comcast personnel
in the event it is necessary for such Updates to occur outside of the Scheduled
Maintenance times (“Unscheduled Maintenance”).
Vendor Environment Performance Guarantee. In addition to Scheduled Maintenance
and

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Unscheduled Maintenance, there may be events that from time to time will make
the Vendor Environment not Available (as defined below) for a limited amount of
time due to unforeseen software, hardware, network, power and/or Internet
outages (“Unscheduled Downtime”). The Environment Performance Guarantee (defined
below) set forth herein will exclude any outage condition not directly caused by
the Vendor Environment (e.g., outages caused by plant issues, operational or
maintenance errors by Comcast, or to the extent caused by third-party hardware
or software operated by Comcast).
Notwithstanding anything herein to the contrary, Vendor shall have no liability
for any failure to meet the Environment Performance Guarantee set forth herein
in the event that: (a) such failure is caused by independent circumstances that
are not within the reasonable control of Vendor; or (b) Comcast’s failure to
implement any fixes, patches or other workarounds recommended by Vendor to
Comcast to the extent the implementation of such fixes, patches or other
workarounds are technically feasible and commercially practical.
Vendor will operate the Vendor Environment, as set forth in Table 1.31 below, to
be Available and functioning within the relevant SLA defined herein, measured on
a monthly basis (the “Environment Performance Guarantee”). For the purposes of
this Exhibit, “Available” means that the Vendor Environment is accessible based
on SLA measurement techniques for ****%) of the program hours. Program hours is
defined in Section 2.1.1.1 of the Statement of Work, excluding Scheduled
Maintenance or any loss or interruption of services resulting from actions or
inactions of Comcast or the active subscribers, or their respective equipment or
service providers. Actual availability percentage will be calculated with the
following formula:
100 minus [((X) Total Unscheduled Downtime minutes in a month; divided by (Y)
total minutes in said month)); multiplied by (Z) 100] = availability percentage


****
Vendor will employ commercially reasonable, mutually agreed load balancing and
system redundancy procedures for all Environmental platforms. Upon any failure
event that causes Vendor’s systems to become partially or fully unavailable,
Vendor is expected to immediately notify Comcast and provide hourly updates
until the issue is mitigated or resolved.
For the purposes of this Exhibit, each specific “SLA” is assigned a Severity
Level Tier defined as equal to low (L), medium (M) or high (H) in value.
Table 1.31 - Vendor Environment Performance SLAs
SLA #
Area Covered
SLA
Tier
Severe Miss
1
Vendor Environment hosted platform availability
Measure: Uptime of the hosted elements of the Vendor Environment in production


****% availability


H
****%
2
Availability of Vendor ACD, IVR, and voice / data circuits Measure: Composite
average of uptime of ACD, IVR, voice / data circuits used to support Signature
Support
****%
H
****%





Service Performance Guarantee.


****


The Service Performance Guarantee set forth herein will exclude performance
impacts of any outage or other condition not directly caused by the Vendor
Environment (e.g. outages caused by plant issues, operational or maintenance
errors by Comcast, or to the extent caused by third-party hardware or software

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




operated by Comcast). Notwithstanding anything herein to the contrary, Vendor
shall have no liability for any failure to meet the Service Delivery Performance
Guarantee set forth herein in the event that: (a) such failure is caused by
independent circumstances that are not within the reasonable control of Vendor;
or (b) Comcast’s failure to implement any fixes, patches or other workarounds
recommended by Vendor to Comcast to the extent the implementation of such fixes,
patches or other workarounds are technically feasible and commercially
practical.


If Comcast systems are unavailable and impact the Vendor in such a way as to
make selling BCSS services impossible and no reasonable contingency can be
established for greater than 24 hours, Comcast will pay the Vendor the
equivalent of the actual calls over the outage period multiplied by the average
One Time Service Fee, as outlined in the SOW section 2.7.2, over the previous
six (6) months. If the actual call volume over the outage period cannot be
determined (IE: Sales calls cannot be delivered to Vendor switch) than the
actual volume in the calculation will be replaced with the forecast call volume
from the locked forecast for the outage period.




Table 1.41 - Vendor Operational Performance SLAs

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




SLA #
Area Covered
SLA
Tier
Severe Miss
1
Customer Satisfaction Voice of the Customer (VOC) score
A VOC score baseline will be established beginning 60 days from the date Comcast
can establish VOC scoring for Vendor
The Parties will reassess in good faith biannually with an expectation that VOC
scores should increase from established baseline levels to a level consistent
with Comcast sales center performance.
To be mutually agreed
H
To be mutually agreed
3
Inbound Call Service Level (Sales calls)
Measure: Percentage of inbound Customer calls for a Sales Agent answered within
30 seconds.
****% of calls answered within **** seconds
M
****% of calls answered within **** seconds
4
Inbound Call Service Level (Retention calls)
Measure: Percentage of inbound retention calls for a retention agent answered
within 30 seconds.


Will be in effect 30 days after the establishment of the retention team
****% of calls answered within **** seconds
M
****% of calls answered within **** seconds
5
Chat Service Level
Measure: Percentage of chat sessions initiated by Customers to which Vendor
responds within 30 seconds.
****% within **** seconds
M
****% within **** seconds
6
MTTR for Comcast ESL tickets
Measure: MTTR for tickets from Comcast’s Executive Support Line (aka “Office of
the President”) resolved (or response provided explaining why resolution not
possible in timeframe) by Vendor
**** hours
L
**** hours
7
Scorecard Report
Reporting via scorecard by Vendor pursuant to Section 1.6 of this Exhibit,
below, is timely made by the eighth (8th) business day following the end of each
calendar month
By **** business day following end of calendar month
*L
After **** business day following end of calendar month



* For the scorecard report, a miss of the SLA above is a “severe” miss on its
own, regardless of whether the scorecard when delivered reveals other SLA misses
at higher or lower levels.


    
1.5    Reporting via Scorecard. On a monthly basis no later than the eighth
(8th) business day following the end of each month, Vendor shall send an
activity report to Customer in a mutually agreed upon form and format which
includes (i) the status of Vendor’s compliance with the Environment Performance
SLAs, (ii) compliance with Service Delivery Performance SLAs, (iii) a count and
summary description of all Severity Level 1-4 Errors, and (iv) any other
information or details as mutually agreed by the Parties relating to Vendor’s
performance of the obligations set forth in this Exhibit D. Vendor shall provide
reports on additional key performance indicators on the daily, weekly and
monthly cycles.


1.6    Reporting Dashboards.

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






A. Environment Dashboard – By Launch Date, Vendor will use a mutually agreed
template for a detailed services dashboard to provide timely updates on platform
status of the Vendor Environment. This will include information, as agreed by
the Parties, relating to internal Vendor applications and services, as well as
any interconnection points between Vendor and Comcast, including network and API
connections.


B. KPI Dashboard - Vendor will use a mutually agreed template for a Key
Performance Indicator (KPI) dashboard that includes Operational Performance SLAs
and other daily, weekly and monthly roll-ups of key performance indicators as
agreed by the Parties, consistent with Comcast’s vendor support specifications
as provided to Vendor. Vendor will be responsible for making available data
feeds based on a mutually agreed technical specification that includes without
limitation data format, transport mechanism, and frequency, and Comcast will
integrate such data feeds into its existing dashboard system and application.
Unless otherwise mutually agreed by the Parties, data feeds in relation to chat
activity will not be required in this effort, and the Parties will cooperate to
make chat-related data feeds available subsequently in a commercially reasonable
period of time


2.
Financial Penalties.

2.1 ****
Severity Level Tier
Number of Failures during month
Service Level Credit to Comcast per failure
Severe Miss Penalty
L
**** or more
$****
$****
M
**** or more
$****
$****
H
**** or more
$****
$****



Severe Miss: A Severe Miss can add up to $**** on top of any SLA Penalty, based
on the above table. For example, ****
2.2 Catastrophic Failure Penalty. A Catastrophic Failure is:


(i)
a Severity 1 Level Error, as defined in Paragraph 4 of this Exhibit, that
affects ****% or more of Comcast System Subscribers and lasts a total of
****hours or more; and / or

ii)
a Severity 1 Level Error, as defined in Paragraph 4 of this Exhibit, that affect
****% or more of Comcast System Subscribers for **** amount of time; and/or

iii) ****; and/or
iv) Inbound Call Service Level of less than ****%);


Upon the occurrence of a Catastrophic Failure, Vendor shall issue a credit to
Comcast equal to $**** for the calendar month in which the event occurred. This
fee is in addition to Service Level Credits above for incidents that are
separate from the Catastrophic Failures—for example, ****. A single event that
constitutes a Catastrophic Failure under this section and an SLA failure under
Paragraph 2.1 will only result in one credit to Comcast, namely the Catastrophic
Failure Penalty.





#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------






ATTACHMENT B:
GROW COMMERCE STANDARD FUNCTIONAL SPECIFICATION


Grow Platform
CORE FEATURES
Fully-managed SaaS Platform
Customizable Customer-facing Storefront
Easy-to-use Administrative Interface
Role-based Access to Features & Functions
True Multi-Tenancy
Configurable Profiles: Roles, Menu Access and Module Permissions
 
Customer-Facing Storefront
STORE-WIDE FEATURES
Customizable Look & Feel via CSS
Pricing and Add-to-cart APIs to Facilitate Client-hosted Pages
Role-sensitive Content Bucket Editing Directly on Storefront (Catalog, Product,
Order)
Default Store with provisioned accounts
CATALOG & HOME PAGE FEATURES
Customizable Navigation based on Configurable Category Tree
HTML Content Buckets for Promotions, Banners, etc.
Category Content Buckets to Display Pre-defined Products
Display Titles, Images, Prices Based on Region/Currency
Filter Criteria (Attribute, Price)
SKU, Title, Key Word Search
SEO-friendly Page URL/Meta Data, Clean CSS Design
PRODUCT PAGE FEATURES
Scrollable Product Image Gallery with Zoom
Threshold Pricing Dynamically Displayed Based on Quantity
Sale Price (% or Flate Rate) Displayed Alongside Original Price (Strike-through)
SKU, Weight, UPC, and Many Additional Fields Displayed
Related Cross-sell Results Displayed on Add-to-cart
Related Upsell Product Displayed as Modal Popup on Add-to-cart
Page Visible According to Publish Dates
SEO-friendly Page URL/Meta Data, Clean CSS Design
CHECKOUT & ORDER FLOW FEATURES
Dynamic Pricing/Band Pricing Display on Cart/Order Screens
Promotional Code Discount Pricing (% or Flat Rate) Available
Anonymous Shopping Flows
Anonymous ("Guest") Checkout Process
Copy Billing Address to Shipping/Other Address
Cross-sell Products Displayed on Cart
Email List Opt-in on Checkout
Option to Require EULA, Terms & Conditions to Complete Checkout
Checkout Flow Progress "Breadcrumb" - Payment, Review Order, Order Complete


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Dynamic Order Review Page:
Edit Order Details
Edit Payment Information
Edit Address Information
Order Confirmation Page Displays Fulfillment Details
Template-based Confirmation Email



Administrative Interface
SYSTEM-WIDE FUNCTIONS
Role-based Views & Permissions
Role-driven Dropdown Menus Provide Access to All Functions
Quick Cart - Provides Agent Persistent View of Active User Cart
ORDER/QUOTE/CART MANAGEMENT FEATURES
Create Carts on Behalf of Customers (Can be Completed by Agent or Customer)
Create Quotes on Behalf of Customers
Create Orders on Behalf of Customers
Convert Carts to Quotes or Orders
Convert Quotes to Orders
Search Functionality:
Search Carts by ID, Customer, Date Range, Creator/Role
Search Quotes by ID, Customer Status, Date Range, Creator/Role
Search Orders by ID, Customer, Pending Reason, Status, Date Range, Creator
View Orders, Quotes and Carts:
Created, Modified by, Status History
Payment Information (if Applicable)
Billing, Shipping & Custom Address Info (if Applicable)
Multiple Order/Quote Notes
Line Item Details & Totals
Process Held/Pending Orders (Approve, Leave Pending or Reject by Status):
Compliance – Flagged for Review Based on Inline Check Performed by eCustoms
PRODUCT MERCHANDISING & PROMOTION FEATURES
Configure Product Title, Description by Region/Language
Upload Multiple Product Images and Drag & Drop to Sort Display Order
Configure Product Release Date (for Pre-sale Items) and Publish/Remove Dates
Configure Product Taxability
Define Sale Discounts (% or Flate Rate by Region/Currency) and Sale Start Date &
Duration
Add Product to Any Number of Categories to Affect Its Place in the Catalog
Pages/Navigation
Define and Associate Product Attributes, such as Media Format, Size, Color, Etc.
Associate Variable Number of Cross-sell Products to Display When Product Added
to Cart
Associate Upsell Product to Create Offer to Replace Current Product When Added
to Cart
Associate Bundled or Grouped Products Intended for Sale Together
Configure SEO Information, Including Page URL, Title, Description, Keywords
CONTENT MANAGEMENT FEATURES
Edit Page-level or Widget-level HTML Content by Region/Culture


#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




Sophisticated WYSIWYG Editor to Update Content via Design or Code View
Built-in Image/File Manager with Region/Culture-specific Files
Search Site-wide Content by Category, Page
Integrated Systems & Processes
FRAUD SCREENING
Advanced Inline Fraud Screening through ****, provided by ****
Manual Fraud Review through Rainmaker's Collection Organization
Inline Address Verification (AVS) and GeoIP Detection through ****
 




#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT B: SECURITY PROTOCOLS


VENDOR hereby acknowledges that CLIENT has a special responsibility under the
law to keep personally identifiable information of its customers (“PII”) private
and confidential. PII is subject to the subscriber privacy protections set forth
in Section 631 of the Cable Communications Policy Act of 1984, as amended (47
USC Sec. 551), as well as other applicable federal and state laws. VENDOR agrees
that it shall use such information in strict compliance with Section 631, all
other applicable laws governing the use, collection, disclosure and storage of
such information, and the protocols set forth hereunder.


I.    Confidentiality Agreements. VENDOR agrees to restrict disclosure of PII to
those employees, contractors, or sub-contractors with a need to know and who are
bound by contract to the confidentiality provisions herein. Such confidentiality
agreements shall further restrict disclosure of any and all PII and usage data,
activity data or other information collected from or about or otherwise
regarding CLIENT’s Subscribers whether in individual or aggregate form. To the
extent that VENDOR has access to or collects such usage data, it does so solely
on behalf of CLIENT pursuant to its obligations hereunder and shall maintain the
confidentiality of such data in accordance with CLIENT’s then applicable privacy
policies, privacy statements and applicable law. VENDOR shall not collect or
maintain such usage data except to the extent necessary to perform its
obligations under this Agreement. VENDOR shall retain employee and contractor
confidentiality agreements for a period of one year following termination of
this Agreement.


II.    Building Security.    VENDOR shall take appropriate measures to ensure
that any VENDOR facility, which is used to store or collect PII or usage data,
is secured in accordance with standard industry practice, including after
business hours. All employees or contractors shall be issued and required to
carry employee identification.


III.    Encryption. Any PII or usage data that is collected or obtained by
VENDOR must be stored and transmitted in encrypted or otherwise secure form. In
the event of a breach of security of any system, website, database, equipment or
storage medium or facility that results in unauthorized access to PII or usage
data by any third party (including any employee or subcontractor of Contractor
that is not authorized to access such information), VENDOR shall notify CLIENT
immediately and make best efforts to resecure its systems immediately.


IV.    Remote Access. To the extent that VENDOR is authorized to gain remote
access to CLIENT’s networks or equipment for purposes of performing its
obligations hereunder, VENDOR shall ensure that (a) such access is restricted to
authorized employees; (b) it provides CLIENT with a list of all such authorized
employees upon request; (c) such remote access is used solely for purposes of
fulfilling VENDOR’s obligations under this Agreement; (d) such remote access is
obtained through a secure connection; (e) VENDOR uses such remote access
capability only to access equipment or software that is directly involved in
VENDOR’s performance of its obligations hereunder and does not access any other
Client or third party systems, databases, equipment or software; and (f) VENDOR
shall abide to the applicable policies, standards and or requirements set forth
in Exhibit C. Upon CLIENT’s request, VENDOR will perform and provide results of
periodic security audits of its access system and methods and will change
authentication elements periodically to maintain the integrity and security of
VENDOR’s access.”

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------








VI.    User ID Administration. VENDOR is responsible for the ongoing
administration of USER IDs for CLIENT tools and systems. As such, VENDOR must
take appropriate and reasonable measures to ensure:


a.
User ID’s are unique to each employee

b.
Access privileges do not exceed what is necessary for the performance of the
CLIENT approved activity

c.
Terminated employee USER ID’s are disabled immediately

d.
USER ID’s are audited monthly and the results of the audit are provided to
CLIENT upon request



VII.    VENDOR is responsible for taking appropriate and reasonable measures to
ensure CLIENT related subject matter is not disseminated by VENDOR employees or
contractors in public forums. VENDOR shall further prohibit physical removal of
any item containing PII from any VENDOR facility, regardless of the format in
which it is stored, including but not limited to, disks, hard drives, or hard
copy.


VIII. Additional Insurance: VENDOR shall carry crime insurance, including
Employee Dishonesty and Computer Fraud coverages for theft of money or
securities that VENDOR holds or for which VENDOR is legally liable, arising out
of the dishonest acts committed by the employees of VENDOR or its contractors,
or through the use of VENDOR’s computer systems, to fraudulently cause a
transfer. This coverage shall have a limit of liability of $7 million per loss.


IX. PCI Compliance. In the event Vendor engages in payment card transactions as
a part of the services provided to Comcast, Vendor shall comply with the Payment
Card Industry Data Security Standards ("PCI DSS") and any amendments or
restatements of the PCI DSS during the term of this Agreement. Vendor accepts
responsibility for the security of customer credit card data in its possession,
even if all or a portion of the services to Comcast are subcontracted to third
parties.


X.    Protocol Exceptions:    Exceptions to the stipulated protocols may be
granted with prior written consent from CLIENT.

#PageNum#
COMCAST CONFIDENTIAL

--------------------------------------------------------------------------------




EXHIBIT C: PARTNER CONNECTION REQUEST POLICIES




****

#PageNum#
COMCAST CONFIDENTIAL